



Exhibit 10.18


ONDECK ASSET SECURITIZATION TRUST II LLC,
as Issuer
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee
SERIES 2019-1 INDENTURE SUPPLEMENT
dated as of November 15, 2019
to
BASE INDENTURE
dated as of May 17, 2016
Up to $400,000,000
of
Asset Backed Notes




--------------------------------------------------------------------------------


        
Exhibit 10.18


Table of Contents
 
Page
PRELIMINARY STATEMENT
1
DESIGNATION
1
ARTICLE I DEFINITIONS
2
ARTICLE II ARTICLE 5 OF THE BASE INDENTURE
28
Section 2.1 Establishment of Series 2019-1 Accounts.
28
Section 2.2 Series 2019-1 Reserve Account
29
Section 2.3 Indenture Trustee As Securities Intermediary.
31
Section 2.4 Allocations with Respect to the Series 2019-1 Notes.
32
Section 2.5 Monthly Application of Total Available Amount.
34
Section 2.6 Distribution of Interest Payments and Principal Payments.
36
ARTICLE III AMORTIZATION EVENTS; SERVICER DEFAULTS
37
Section 3.1 Amortization Events
37
Section 3.2 Servicer Defaults
39
ARTICLE IV OPTIONAL PREPAYMENT
39
ARTICLE V SERVICING FEE
40
Section 5.1 Servicing Fee
40
Section 5.2 Successor Servicing Fee
40
ARTICLE VI FORM OF SERIES 2019-1 NOTES
41
Section 6.1 Issuance of Series 2019-1 Notes.
41
Section 6.2 Restricted Global Notes.
42
Section 6.3 Temporary Global Notes and Permanent Global Notes.
42
Section 6.4 Definitive Notes.
43
Section 6.5 Transfer Restrictions.
43
ARTICLE VII INFORMATION
50
ARTICLE VIII MISCELLANEOUS
50
Section 8.1 Ratification of Indenture.
50
Section 8.2 Governing Law.
50
Section 8.3 Further Assurances.
50
Section 8.4 Exhibits.
51
Section 8.5 No Waiver; Cumulative Remedies.
51
Section 8.6 Amendments.
52
Section 8.7 Consent to Amendments.
52
Section 8.8 Severability.
52
Section 8.9 Counterparts.
52
Section 8.10 No Bankruptcy Petition.
52
Section 8.11 Notice to Rating Agency.
52
Section 8.12 Annual Opinion of Counsel.
53
Section 8.13 Tax Treatment.
53
Section 8.14 Confidentiality.
53
 
 



-i-

--------------------------------------------------------------------------------

    
Exhibit 10.18





EXHIBITS
 
Exhibit A-1:
Form of Restricted Global Class A Note
Exhibit A-2:
Form of Temporary Global Class A Note
Exhibit A-3:
Form of Permanent Global Class A Note
Exhibit B-1:
Form of Restricted Global Class B Note
Exhibit B-2:
Form of Temporary Global Class B Note
Exhibit B-3:
Form of Permanent Global Class B Note
Exhibit C-1:
Form of Restricted Global Class C Note
Exhibit C-2:
Form of Temporary Global Class C Note
Exhibit C-3:
Form of Permanent Global Class C Note
Exhibit D-1:
Form of Restricted Global Class D Note
Exhibit D-2:
Form of Temporary Global Class D Note
Exhibit D-3:
Form of Permanent Global Class D Note
Exhibit E:
Form of Restricted Global Class E Note
Exhibit F-1:
Form of Transfer Certificate
Exhibit F-2:
Form of Transfer Certificate
Exhibit F 3:
Form of Transfer Certificate
Exhibit F-4:
Form of Clearing System Certificate
Exhibit F-5:
Form of Certificate of Beneficial Ownership
Exhibit G:
Form of Letter of Representations For Class E Noteholders
Exhibit H:
Form of Monthly Settlement Statement
Exhibit I:
Form of Withdrawal Request
Exhibit J:
Industry Codes
Exhibit K-1:
Form of Amendment No. 1 to the Custodial Agreement
Exhibit K-2:
Form of Amendment No. 2 to the Base Indenture
Exhibit K-3:
Form of Amendment No. 2 to the Loan Purchase Agreement









-ii-    

--------------------------------------------------------------------------------




Exhibit 10.18


SERIES 2019-1 SUPPLEMENT, dated as of November 15, 2019 (as amended,
supplemented, restated or otherwise modified from time to time, this “Indenture
Supplement”) between ONDECK ASSET SECURITIZATION TRUST II LLC, a special purpose
limited liability company established under the laws of Delaware (the “Issuer”),
and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, in its
capacity as Indenture Trustee (together with its successors in trust thereunder
as provided in the Base Indenture referred to below, the “Indenture Trustee”),
to the Base Indenture, dated as of May 17, 2016, between the Issuer and the
Indenture Trustee (as amended, modified, restated or supplemented from time to
time, exclusive of Indenture Supplements creating new Series of Notes, the “Base
Indenture”).
PRELIMINARY STATEMENT
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that the Issuer and the Indenture Trustee may at any time and from time
to time enter into an Indenture Supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Notes.
NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Indenture Supplement and such Series of Notes shall be
designated generally as Series 2019-1 Asset Backed Notes.
The Series 2019-1 Notes shall be issued in five (5) classes: the first of which
shall be designated as Series 2019-1 Asset Backed Notes, Class A, and referred
to herein as the Class A Notes, the second of which shall be designated as
Series 2019-1 Asset Backed Notes, Class B, and referred to herein as the Class B
Notes, the third of which shall be designated as the Series 2019-1 Asset Backed
Notes, Class C, and referred to herein as the Class C Notes, the fourth of which
shall be designated as the Series 2019-1 Asset Backed Notes, Class D, and
referred to herein as the Class D Notes, and the fifth of which shall be
designated as the Series 2019-1 Asset Backed Notes, Class E, and referred to
herein as the Class E Notes. The Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes are referred to herein collectively
as the “Series 2019-1 Notes”.
The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes
shall be issued in minimum denominations of $100,000 and integral multiples of
$1,000 in excess thereof. The Class E Notes shall be issued in minimum
denominations of $250,000 and integral multiples of $1,000 in excess thereof.
The net proceeds from the sale of the Series 2019-1 Notes shall be applied in
accordance with Section 2.4(a).





--------------------------------------------------------------------------------



Exhibit 10.18


ARTICLE I

DEFINITIONS
(a)     All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Indenture Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2019-1
Notes and not to any other Series of Notes issued by the Issuer.
(b)     The following words and phrases shall have the following meanings with
respect to the Series 2019-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
“Additional Series 2019-1 Notes” is defined in Section 6.1(b).
“Additional Servicer Default” is defined in Section 3.2.
“Adjusted Pool Outstanding Principal Balance” means, on any date of
determination, the amount by which the sum of the Outstanding Principal Balances
for all Pooled Loans exceeds the sum of the Outstanding Principal Balances for
all 30 MPF Pooled Loans.
“Aggregate Excess Concentration Amount” means, on any date of determination, the
sum of (i) the Series 2019-1 Aggregate Excess Concentration Amount and (ii) the
sum of the aggregate excess concentration amounts for all other Series of Notes.
“Amendment No. 1 to the Custodial Agreement” means that certain amendment, dated
as of November 15, 2019, to the Custodial Agreement, by and among Deutsche Bank
Trust Company Americas, as the custodian and the Indenture Trustee, On Deck
Capital, Inc., as the Servicer, and the Issuer, and substantially in the form of
Exhibit K-1 hereto.
“Amendment No. 2 to the Base Indenture” means that certain amendment, dated as
of November 15, 2019, to the Base Indenture, by and between the Issuer and the
Indenture Trustee, and substantially in the form of Exhibit K-2 hereto.
“Amendment No. 2 to the Loan Purchase Agreement” means that certain amendment,
dated as of November 15, 2019, to the Loan Purchase Agreement, by and between On
Deck Capital, Inc., as Seller, and the Issuer, as Purchaser, and substantially
in the form of Exhibit K-3 hereto.
“Amortization Event” is defined in Article III.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Annual Backup Servicer Fee Limit” means, for any Payment Date, an amount equal
to the excess, if any, of (x) $200,000 over (y) the aggregate amount of the
Series 2019-1 Backup Servicing Fees paid to the Backup Servicer pursuant to
clause (iv) of Section 2.5(b) on the eleven (11) Payment Dates preceding such
Payment Date (or, such lesser number of Payment Dates as shall have occurred
since the Series 2019-1 Closing Date).
“Annual Custodian Fee Limit” means, for any Payment Date, an amount equal to the
excess, if any, of (x) $15,000 over (y) the aggregate amount of fees, expenses
and indemnities paid to the Custodian pursuant to clause (i) of Section 2.5(b)
on the eleven (11) Payment Dates preceding such Payment Date (or, such lesser
number of Payment Dates as shall have occurred since the Series 2019-1 Closing
Date).
“Annual Indenture Trustee Fee Limit” means, for any Payment Date, an amount
equal to the excess, if any, of (x) $135,000 over (y) the aggregate amount of
fees, expenses and indemnities paid to the Indenture Trustee pursuant to clause
(i) of Section 2.5(b) on the eleven (11) Payment Dates preceding such Payment
Date (or, such lesser number of Payment Dates as shall have occurred since the
Series 2019-1 Closing Date).
“Annual Successor Servicer Reimbursement Limit” means for any Payment Date, an
amount equal to the excess, if any, of (x) $175,000 over (y) the aggregate
amount of Series 2019-1 Third Party Reimbursable Items paid to the Successor
Servicer pursuant to clause (ii) of Section 2.5(b) on the eleven (11) Payment
Dates preceding such Payment Date (or, such lesser number of Payment Dates as
shall have occurred since the Series 2019-1 Closing Date).
“Applicable Procedures” is defined in Section 6.5(c).
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of OnDeck and
its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one (1) year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one (1) year from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of
deposit or bankers’ acceptances maturing within one (1) year after such day and
issued or accepted by any commercial bank


    





--------------------------------------------------------------------------------



Exhibit 10.18


organized under the laws of the United States or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; and (e)
shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $500,000,000 and (iii)
has the highest rating obtainable from either S&P or Moody’s.
“Class A Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class A Invested Amount on such date over (b) the
amount of cash and Permitted Investments on deposit in the Series 2019-1
Collection Account (after giving effect to any withdrawals therefrom on such
date pursuant to Section 2.4(c)) on such date.
“Class A Initial Invested Amount” means, as of any date of determination, the
sum of (i) the aggregate initial principal amount of the Class A Notes, which is
$86,300,000 and (ii) the aggregate initial principal amount of any Class A
Additional Series 2019-1 Notes issued prior to such date, if any.
“Class A Interest Payment” means (a) for the initial Payment Date after the
Series 2019-1 Closing Date (or, in the case of an additional issuance of a Class
A Note after the Series 2019-1 Closing Date, the date of such issuance), the
product of (i) 1/360 of the Class A Note Rate, (ii) the number of days from and
including the Series 2019-1 Closing Date (or date of issuance) to and excluding
the 17th day of the calendar month in which the initial (or, as applicable,
next) Payment Date occurs (calculated on the basis of a 360-day year consisting
of twelve 30-day months) and (iii) the Class A Initial Invested Amount and (b)
for any subsequent Payment Date, the sum of (i) the product of (x) one-twelfth
of the Class A Note Rate and (y) the Class A Invested Amount on the immediately
preceding Payment Date (after giving effect to all payments of principal of the
Class A Notes on such immediately preceding Payment Date) and (ii) the portion,
if any, of the Class A Interest Payment for the immediately preceding Payment
Date that was not paid on such Payment Date, together with interest thereon (to
the extent permitted by law) at the Class A Note Rate.
“Class A Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to the Class A Noteholders on or prior to such date.
“Class A Note Owner” means, with respect to the Series 2019-1 Global Note that
is a Class A Note, the Person who is the beneficial owner of an interest in such
Series 2019-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class A Note Rate” means 2.65% per annum.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
“Class A Notes” means any one of the Series 2019-1 Asset Backed Notes, Class A,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit A-1, A-2 or A-3. Definitive Class
A Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class A Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class A Required Enhancement Percentage and (b) the Class A
Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2019-1 Notes, the Class A Required Enhancement Amount shall equal the Class A
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class A Required Enhancement Percentage” means 52.491%.
“Class A/B Adjusted Invested Amount” means, on any day, an amount equal to the
sum of the Class A Adjusted Invested Amount and the Class B Adjusted Invested
Amount, in each case as of such day.
“Class A/B/C Adjusted Invested Amount” means, on any day, an amount equal to the
sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount and the Class C Adjusted Invested Amount, in each case as of such day.
“Class A/B/C/D Adjusted Invested Amount” means, on any day, an amount equal to
the sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount, the Class C Adjusted Invested Amount and the Class D Adjusted Invested
Amount, in each case as of such day.
“Class B Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class B Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2019-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.4(c)) on such date over (y) the
Class A Invested Amount on such date.
“Class B Initial Invested Amount” means, as of any date of determination, the
sum of (i) the aggregate initial principal amount of the Class B Notes, which is
$8,200,000 and (ii) the aggregate initial principal amount of any Class B
Additional Series 2019-1 Notes issued prior to such date, if any.
“Class B Interest Payment” means (a) for the initial Payment Date after the
Series 2019-1 Closing Date (or, in the case of an additional issuance of a Class
B Note after the Series 2019-1 Closing Date, the date of such issuance), the
product of (i) 1/360 of the


    





--------------------------------------------------------------------------------



Exhibit 10.18


Class B Note Rate, (ii) the number of days from and including the Series 2019-1
Closing Date (or date of issuance) to and excluding the 17th day of the calendar
month in which the initial (or, as applicable, next) Payment Date occurs
(calculated on the basis of a 360-day year consisting of twelve 30-day months)
and (iii) the Class B Initial Invested Amount and (b) for any subsequent Payment
Date, the sum of (i) the product of (x) one-twelfth of the Class B Note Rate and
(y) the Class B Invested Amount on the immediately preceding Payment Date (after
giving effect to all payments of principal of the Class B Notes on such
immediately preceding Payment Date) and (ii) the portion, if any, of the Class B
Interest Payment for the immediately preceding Payment Date that was not paid on
such Payment Date, together with interest thereon (to the extent permitted by
law) at the Class B Note Rate.
“Class B Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to the Class B Noteholders on or prior to such date.
“Class B Note Owner” means, with respect to a Series 2019-1 Global Note that is
a Class B Note, the Person who is the beneficial owner of an interest in such
Series 2019-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class B Note Rate” means 3.14% per annum.
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
“Class B Notes” means any one of the Series 2019-1 Asset Backed Notes, Class B,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit B-1, B-2 or B-3. Definitive Class
B Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class B Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class B Required Enhancement Percentage and (b) the Class A/B
Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2019-1 Notes, the Class B Required Enhancement Amount shall equal the Class B
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class B Required Enhancement Percentage” means 39.259%.
“Class C Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class C Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2019-1 Collection Account (after giving effect to any withdrawals
therefrom on such date


    





--------------------------------------------------------------------------------



Exhibit 10.18


pursuant to Section 2.4(c)) on such date over (y) the sum of the Class A
Invested Amount and the Class B Invested Amount on such date.
“Class C Initial Invested Amount” means, as of any date of determination, the
sum of (i) the aggregate initial principal amount of the Class C Notes, which is
$9,300,000 and (ii) the aggregate initial principal amount of any Class C
Additional Series 2019-1 Notes issued prior to such date, if any.
“Class C Interest Payment” means (a) for the initial Payment Date after the
Series 2019-1 Closing Date (or, in the case of an additional issuance of a Class
C Note after the Series 2019-1 Closing Date, the date of such issuance), the
product of (i) 1/360 of the Class C Note Rate, (ii) the number of days from and
including the Series 2019-1 Closing Date (or date of issuance) to and excluding
the 17th day of the calendar month in which the initial (or, as applicable,
next) Payment Date occurs (calculated on the basis of a 360-day year consisting
of twelve 30-day months) and (iii) the Class C Initial Invested Amount and (b)
for any subsequent Payment Date, the sum of (i) the product of (x) one-twelfth
of the Class C Note Rate and (y) the Class C Invested Amount on the immediately
preceding Payment Date (after giving effect to all payments of principal of the
Class C Notes on such immediately preceding Payment Date) and (ii) the portion,
if any, of the Class C Interest Payment for the immediately preceding Payment
Date that was not paid on such Payment Date, together with interest thereon (to
the extent permitted by law) at the Class C Note Rate.
“Class C Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class C Initial Invested Amount minus (b) the amount of
principal payments made to the Class C Noteholders on or prior to such date.
“Class C Note Owner” means, with respect to a Series 2019-1 Global Note that is
a Class C Note, the Person who is the beneficial owner of an interest in such
Series 2019-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class C Note Rate” means 3.33% per annum.
“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.
“Class C Notes” means any one of the Series 2019-1 Asset Backed Notes, Class C,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit C-1, C-2 or C-3. Definitive Class
C Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class C Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class C Required Enhancement Percentage and (b) the Class A/


    





--------------------------------------------------------------------------------



Exhibit 10.18


B/C Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2019-1 Notes, the Class C Required Enhancement Amount shall equal the Class C
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class C Required Enhancement Percentage” means 26.782%.
“Class D Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class D Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2019-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.4(c)) on such date over (y) the sum
of the Class A Invested Amount, the Class B Invested Amount and the Class C
Invested Amount on such date.
“Class D Initial Invested Amount” means, as of any date of determination, the
sum of (i) the aggregate initial principal amount of the Class D Notes, which is
$13,300,000 and (ii) the aggregate initial principal amount of any Class D
Additional Series 2019-1 Notes issued prior to such date, if any.
“Class D Interest Payment” means (a) for the initial Payment Date after the
Series 2019-1 Closing Date (or, in the case of an additional issuance of a Class
D Note after the Series 2019-1 Closing Date, the date of such issuance), the
product of (i) 1/360 of the Class D Note Rate, (ii) the number of days from and
including the Series 2019-1 Closing Date (or date of issuance) to and excluding
the 17th day of the calendar month in which the initial (or, as applicable,
next) Payment Date occurs (calculated on the basis of a 360-day year consisting
of twelve 30-day months) and (iii) the Class D Initial Invested Amount and (b)
for any subsequent Payment Date, the sum of (i) the product of (x) one-twelfth
of the Class D Note Rate and (y) the Class D Invested Amount on the immediately
preceding Payment Date (after giving effect to all payments of principal of the
Class D Notes on such immediately preceding Payment Date) and (ii) the portion,
if any, of the Class D Interest Payment for the immediately preceding Payment
Date that was not paid on such Payment Date, together with interest thereon (to
the extent permitted by law) at the Class D Note Rate.
“Class D Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class D Initial Invested Amount minus (b) the amount of
principal payments made to the Class D Noteholders on or prior to such date.
“Class D Note Owner” means, with respect to a Series 2019-1 Global Note that is
a Class D Note, the Person who is the beneficial owner of an interest in such
Series 2019-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class D Note Rate” means 4.02% per annum.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Note Register.
“Class D Notes” means any one of the Series 2019-1 Asset Backed Notes, Class D,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit D-1, D-2 or D-3. Definitive Class
D Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class D Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class D Required Enhancement Percentage and (b) the Class
A/B/C/D Adjusted Invested Amount on such date; provided, however, that, after
the declaration or occurrence of an Amortization Event with respect to the
Series 2019-1 Notes, the Class D Required Enhancement Amount shall equal the
Class D Required Enhancement Amount on the date of the declaration or occurrence
of such Amortization Event.
“Class D Required Enhancement Percentage” means 12.382%.
“Class E Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class E Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2019-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.4(c)) on such date over (y) the sum
of the Class A Invested Amount, the Class B Invested Amount, the Class C
Invested Amount and the Class D Invested Amount on such date.
“Class E Initial Invested Amount” means, as of any date of determination, the
sum of (i) the aggregate initial principal amount of the Class E Notes, which is
$7,900,000 and (ii) the aggregate initial principal amount of any Class E
Additional Series 2019-1 Notes issued prior to such date, if any.
“Class E Interest Payment” means (a) for the initial Payment Date after the
Series 2019-1 Closing Date (or, in the case of an additional issuance of a Class
E Note after the Series 2019-1 Closing Date, the date of such issuance), the
product of (i) 1/360 of the Class E Note Rate, (ii) the number of days from and
including the Series 2019-1 Closing Date (or date of issuance) to and excluding
the 17th day of the calendar month in which the initial (or, as applicable,
next) Payment Date occurs (calculated on the basis of a 360-day year consisting
of twelve 30-day months) and (iii) the Class E Initial Invested Amount and (b)
for any subsequent Payment Date, the sum of (i) the product of (x) one-twelfth
of the Class E Note Rate and (y) the Class E Invested Amount on the immediately
preceding Payment Date (after giving effect to all payments of principal of the
Class E Notes on such immediately preceding Payment Date) and (ii) the portion,
if any, of the Class E Interest Payment for the immediately preceding Payment
Date that was not paid on such Payment Date, together with interest thereon (to
the extent permitted by law) at the Class E Note Rate.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Class E Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class E Initial Invested Amount minus (b) the amount of
principal payments made to the Class E Noteholders on or prior to such date.
“Class E Note Owner” means, with respect to a Series 2019-1 Global Note that is
a Class E Note, the Person who is the beneficial owner of an interest in such
Series 2019-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class E Note Rate” means 5.15% per annum.
“Class E Noteholder” means the Person in whose name a Class E Note is registered
in the Note Register.
“Class E Notes” means any one of the Series 2019-1 Asset Backed Notes, Class E,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit E. Definitive Class E Notes shall
have such insertions and deletions as are necessary to give effect to the
provisions of Section 2.11 of the Base Indenture.
“Class E Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class E Required Enhancement Percentage and (b) the Series
2019-1 Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2019-1 Notes, the Class E Required Enhancement Amount shall equal the Class E
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class E Required Enhancement Percentage” means 5.280%.
“Clearstream” is defined in Section 6.3.
“Confidential Information” means information delivered to the Indenture Trustee
or any Series 2019-1 Noteholder by or on behalf of the Issuer or OnDeck in
connection with and relating to the transactions contemplated by or otherwise
pursuant to the Indenture and the Transaction Documents, but will not include
information that: (i) was publicly known or otherwise known to the Indenture
Trustee or the Series 2019-1 Noteholder prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Indenture Trustee, any Series 2019-1 Noteholder or any Person acting on behalf
of the Indenture Trustee or any Series 2019-1 Noteholder; (iii) otherwise is
known or becomes known to the Indenture Trustee or any Series 2019-1 Noteholder
other than (x) through disclosure by the Issuer or OnDeck or (y) as a result of
a breach of fiduciary duty to the Issuer or a contractual duty to the Issuer; or
(iv) is allowed to be treated as non-confidential by consent of the Issuer and
OnDeck.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Consolidated Liquidity” means, as of any day, an amount determined for OnDeck
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of OnDeck and its Subsidiaries, as of
such day, and (ii) the aggregate amount of all unused and available credit
commitments under any credit facilities of OnDeck and its Subsidiaries, as of
such day; provided, that, as of such day, all of the conditions to funding such
amounts have been fully satisfied (other than delivery of prior notice of
funding and pre-funding notices, opinions and certificates that are reasonably
capable of delivery as of such day) and no lender under such credit facilities
shall have refused to make a loan or other advance thereunder at any time after
a request for a loan was made thereunder.
“Consolidated Total Debt” means, as of any day, the aggregate stated balance
sheet amount of all Indebtedness of OnDeck and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, including all accrued and unpaid
interest on the foregoing, provided, that accounts payable, accrued expenses,
liabilities for leasehold improvements and deferred revenue of OnDeck and its
Subsidiaries shall not be included in any determination of Consolidated Total
Debt.
“Convertible Indebtedness” means any Indebtedness of OnDeck that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of OnDeck, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“DBRS” means DBRS, Inc. and any successor thereto.
“Deficiency” is defined in Section 2.2(c)(i).
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pooled Loans that had a Missed Payment Factor of (i)
with respect to Daily Pay Loans, fifteen (15) or higher as of such Determination
Date, (ii) with respect to Weekly Pay Loans, three (3) or higher as of such
Determination Date or (iii) with respect to Monthly Pay Loans, 0.75 or higher as
of such Determination Date and (b) the denominator of which is the Pool
Outstanding Principal Balance as of such Determination Date.
“DTC” means The Depository Trust Company or its successor, as the Clearing
Agency for the Series 2019-1 Notes.
“DTC Custodian” means the Indenture Trustee, in its capacity as custodian for
DTC and any successor thereto in such capacity.
“Euroclear” is defined in Section 6.3.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“EU Retention Requirements” means such requirement for an originator, sponsor or
original lender to retain on an ongoing basis of a material net economic
interest which, in any event, shall not be less than 5%, determined in
accordance with Article 6 of the EU Securitization Regulation, and to disclose
the risk retention, as would be sufficient to enable verification by an
institutional investor (as defined under the EU Securitization Regulation) in
accordance with Article 5(1)(d) of the EU Securitization Regulation.
“EU Securitization Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of December 12, 2017.
“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant official guidance published in relation thereto.
“FAP Loan” means a Loan originated through a third-party broker that is part of
the Seller’s “Funding Advisor Program” channel.
“Financial Assets” is defined in Section 2.3(b)(i).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of OnDeck and its Subsidiaries ending on
December 31 of each calendar year.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Obligors of Pooled Loans having the highest aggregate
Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state
among California, Florida, Georgia, Illinois, New Jersey, New York, Pennsylvania
and Texas, which has the highest concentration of Obligors of Pooled Loans by
aggregate Outstanding Principal Balance.
“Highest Four Concentration Industry Codes” means, on any date of determination,
the four (4) Industry Codes shared by Obligors of Pooled Loans having the four
(4) highest aggregate Outstanding Principal Balances.
“Highest Four Concentration States” means, on any date of determination, the
four (4) states among California, Florida, Georgia, Illinois, New Jersey, New
York, Pennsylvania and Texas, which have the four (4) highest concentrations of
Obligors of Pooled Loans by aggregate Outstanding Principal Balance.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Highest Three Concentration Industry Codes” means, on any date of
determination, the three (3) Industry Codes shared by Obligors of Pooled Loans
having the three (3) highest aggregate Outstanding Principal Balances.
“Highest Three Concentration States” means, on any date of determination, the
three (3) states among California, Florida, Georgia, Illinois, New Jersey, New
York, Pennsylvania and Texas, which have the three (3) highest concentrations of
Obligors of Pooled Loans by aggregate Outstanding Principal Balance.
“Highest Two Concentration Industry Codes” means, on any date of determination,
the two (2) Industry Codes shared by Obligors of Pooled Loans having the two (2)
highest aggregate Outstanding Principal Balances.
“Highest Two Concentration States” means, on any date of determination, the two
(2) states among California, Florida, Georgia, Illinois, New Jersey, New York,
Pennsylvania and Texas, which have the two (2) highest concentrations of
Obligors of Pooled Loans by aggregate Outstanding Principal Balance.
“IAI” means, a person that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act or any
entity in which all of the equity owners come within such paragraphs.
“Industry Code” means, with respect to any Obligor of a Pooled Loan, the
industry code listed on Exhibit J under which the business of such Obligor has
been classified by OnDeck.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest and Expense Amount” means, for any Payment Date, an amount equal to
the sum of (x) the Interest Payment for such Payment Date and (y) the amounts to
be distributed from the Series 2019-1 Settlement Account pursuant to paragraphs
(i) through (iv) of Section 2.5(b) on such Payment Date.
“Interest Payment” means, for any Payment Date, the sum of the Class A Interest
Payment, the Class B Interest Payment, the Class C Interest Payment, the Class D
Interest Payment and the Class E Interest Payment.
“Legal Final Payment Date” means the November 2024 Payment Date.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Debt and Convertible Indebtedness, as of such day, to (b)
the sum of (i) OnDeck’s total stockholders’ equity as of such day, (ii) Warrant
Liability as of


    





--------------------------------------------------------------------------------



Exhibit 10.18


such day and (iii) the sum of Subordinated Debt and Convertible Indebtedness as
of such day.
“Majority in Interest” means (a) so long as the Class A Notes are Outstanding,
Class A Noteholders holding more than 50% of the Class A Invested Amount
(excluding any Class A Notes held by the Issuer or any Affiliate of the Issuer),
(b) so long as the Class B Notes are Outstanding and no Class A Notes are
Outstanding, Class B Noteholders holding more than 50% of the Class B Invested
Amount (excluding any Class B Notes held by the Issuer or any Affiliate of the
Issuer), (c) so long as the Class C Notes are Outstanding and no Class A Notes
or Class B Notes are Outstanding, Class C Noteholders holding more than 50% of
the Class C Invested Amount (excluding any Class C Notes held by the Issuer or
any Affiliate of the Issuer), (d) so long as the Class D Notes are Outstanding
and no Class A Notes, Class B Notes or Class C Notes are Outstanding, Class D
Noteholders holding more than 50% of the Class D Invested Amount (excluding any
Class D Notes held by the Issuer or any Affiliate of the Issuer), and (e) so
long as the Class E Notes are Outstanding and no Class A Notes, Class B Notes,
Class C Notes or Class D Notes are Outstanding, Class E Noteholders holding more
than 50% of the Class E Invested Amount.
“Material Modification” means, with respect to any Loan, (a) a reduction in the
interest rate, an extension of the term, a reduction in, or change in frequency
of, any required Payment or an extension of a Loan Payment Date, in each case
other than a temporary holds or temporary modification made in accordance with
the Credit Policies, or (b) a reduction in the Outstanding Principal Balance;
provided that with respect to any LOC Loan, none of the following modifications
shall constitute a Material Modification: (i) an Automatic LOC Payment
Modification, (ii) changes to the “credit limit”, the “applicable APR” or the
“applicable amortization period” set forth in the applicable Loan Agreement that
are effective as of the immediately following Subsequent LOC Advance, or (iii)
changes to the applicable Loan Agreement consistent with changes reflected in a
successor form of Loan Agreement approved in accordance with the Loan Purchase
Agreement.
“New York UCC” is defined in Section 2.3(b)(i).
“Note Rate” means the Class A Note Rate, the Class B Note Rate, the Class C Note
Rate, the Class D Note Rate or the Class E Note Rate, as the context may
require.
“One Year Equivalent” means, (i) with respect to any Loan that is not a LOC
Loan, (a) with respect to any Loan that is a Daily Pay Loan, 252 Loan Payment
Dates, (b) with respect to any Loan that is a Weekly Pay Loan, 52 Loan Payment
Dates, and (c) with respect to any Loan that is a Monthly Pay Loan, 12 Loan
Payment Dates, and (ii) with respect to LOC Loans, the “applicable amortization
period” set forth in the related Loan Agreement of (y) with respect to a Loan
that is a Weekly Pay Loan, 52 full weeks and (z) with respect to a Loan that is
a Monthly Pay Loan, 12 months, in each case, following the date of the last
advance made thereunder.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Outstanding” means, with respect to the Series 2019-1 Notes, all Series 2019-1
Notes theretofore authenticated and delivered under the Indenture, except (a)
Series 2019-1 Notes theretofore canceled or delivered to the Transfer Agent and
Registrar for cancellation, (b) Series 2019-1 Notes which have not been
presented for payment but funds for the payment of which are on deposit in the
Series 2019-1 Note Distribution Account and are available for payment of such
Series 2019-1 Notes, and Series 2019-1 Notes which are considered paid pursuant
to Section 11.1 of the Base Indenture, or (c) Series 2019-1 Notes in exchange
for or in lieu of other Series 2019-1 Notes which have been authenticated and
delivered pursuant to the Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Series 2019-1 Notes are held by a purchaser
for value.
“Outstanding Principal Balance Decline” means, for any Payment Date, (a)(i) with
respect to any Pooled Loan that first became a 30 MPF Pooled Loan during the
related Monthly Period, the Outstanding Principal Balance of such Pooled Loan on
the date such Pooled Loan became a 30 MPF Pooled Loan, (ii) with respect to any
Pooled Loan other than any Pooled Loan included in clause (i) that became a
Charged-Off Loan during the related Monthly Period, the Outstanding Principal
Balance of such Pooled Loan on the date such Pooled Loan became a Charged-Off
Loan and (iii) with respect to any Pooled Loan that became a Warranty Repurchase
Loan during the related Monthly Period, the Outstanding Principal Balance of
such Pooled Loan on the date such Pooled Loan became a Warranty Repurchase Loan,
and (b) with respect to any Pooled Loan other than any Pooled Loans included in
clause (a), all Collections received during the related Monthly Period that were
applied by the Servicer to reduce the Outstanding Principal Balance of the
Pooled Loans in accordance with the Servicing Agreement.
“Payment Date” means the 17th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing December 17, 2019.
“Permanent Global Notes” is defined in Section 6.3.
“Prepayment Date” is defined in Article IV.
“Principal Payment Amount” means, for any Payment Date, the sum of the
Outstanding Principal Balance Declines with respect to each Pooled Loan for such
Payment Date.
“Purchase Agreement” is defined in Section 6.1(a).
“QIBs” is defined in Section 6.1(a).
“Rating Agency” means, with respect to the Series 2019-1 Notes, DBRS, and any
other nationally recognized rating agency rating the Series 2019-1 Notes at the
request of the Issuer.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Rating Agency Condition” means, with respect to the Series 2019-1 Notes with
respect to any action subject to such condition, the delivery by the Issuer of
written (including in the form of e-mail) notice of the proposed action to the
Rating Agency with respect to the Series 2019-1 Notes at least ten (10) Business
Days prior to the effective date of such action (or such shorter notice period
if specified in the Base Indenture or this Indenture Supplement with respect to
any specific action, or if ten (10) Business Days prior notice is impractical,
such advance notice as is practicable).
“Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.
“Regulation RR” means 17 C.F.R Section 246.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Renewal Loan” means a Loan the proceeds of which were used to satisfy in full
an existing Loan.
“Required Seller’s Interest Amount” means, the Required Seller’s Interest
Percentage of the aggregate Invested Amount of all Series of Notes outstanding
(excluding any Notes held for the life of such Notes by OnDeck or any of its
wholly-owned affiliates).
“Required Seller’s Interest Percentage” means, 5% of the aggregate unpaid
principal balance of all notes issued or to be issued by the Issuer (excluding
any Notes held for the life of such Notes by OnDeck or any of its wholly-owned
affiliates).
“Restricted Global Notes” is defined in Section 6.2.
“Restricted Notes” means the Restricted Global Notes and all other Series 2019-1
Notes evidencing the obligations, or any portion of the obligations, initially
evidenced by the Restricted Global Notes, other than certificates transferred or
exchanged upon certification as provided in Section 6.5.
“Restricted Period” means the period commencing on the Series 2019-1 Closing
Date and ending on the 40th day after the Series 2019-1 Closing Date.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Securities Intermediary” is defined in Section 2.3(a).
“Seller’s Interest Measurement Date” means (a) the Series 2019-1 Closing Date,
(b) the date of issuance of any Additional Series 2019-1 Notes and (c) any
Payment Date after giving effect to the application of the amounts available in
accordance with Section 2.5(b).


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Seller’s Interest Amount” means an amount equal to the excess, if any, of (i)
the excess of (A) the Adjusted Pool Outstanding Principal Balance over (B) the
Aggregate Excess Concentration Amount over (ii) the aggregate Invested Amount of
all Series of Notes Outstanding (excluding any Notes held for the life of such
Notes by OnDeck or any of its wholly-owned affiliates).
“Series 2019-1” means Series 2019-1, the Principal Terms of which are set forth
in this Indenture Supplement.
“Series 2019-1 Adjusted Invested Amount” means, on any date of determination,
the sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount, the Class C Adjusted Invested Amount, the Class D Adjusted Invested
Amount and the Class E Adjusted Invested Amount, in each case as of such date.
“Series 2019-1 Aggregate Excess Concentration Amount” means, on any date of
determination, an amount equal to the product of (x) the Series 2019-1 Invested
Percentage on such date and (y) the sum, without duplication, on such date of:
(i)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Highest Concentration State exceeds 20.00% of the Adjusted Pool
Outstanding Principal Balance;
(ii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Highest Two Concentration States exceeds 35.00% of the Adjusted
Pool Outstanding Principal Balance;
(iii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Highest Three Concentration States exceeds 50.00% of the Adjusted
Pool Outstanding Principal Balance;
(iv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Highest Four Concentration States exceeds 65.00% of the Adjusted
Pool Outstanding Principal Balance;
(v)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in any single state (other than the Highest Four Concentration States)
exceeds 10.00% of the Adjusted Pool Outstanding Principal Balance;
(vi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which


    





--------------------------------------------------------------------------------



Exhibit 10.18


share the Highest Concentration Industry Code exceeds 17.50% of the Adjusted
Pool Outstanding Principal Balance;
(vii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share the
Highest Two Concentration Industry Codes exceeds 35.00% of the Adjusted Pool
Outstanding Principal Balance;
(viii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share
the Highest Three Concentration Industry Codes exceeds 47.50% of the Adjusted
Pool Outstanding Principal Balance;
(ix)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share the
Highest Four Concentration Industry Codes exceeds 60.00% of the Adjusted Pool
Outstanding Principal Balance;
(x)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share any
single Industry Code (other than the Highest Four Concentration Industry Codes)
exceeds 10.00% of the Adjusted Pool Outstanding Principal Balance;
(xi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination (or “applicable amortization periods” in the case of a LOC
Loan) which is more than the One Year Equivalent with respect to such Loan
exceeds 47.50% of the Adjusted Pool Outstanding Principal Balance;
(xii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination (or “applicable amortization periods” in the case of a LOC
Loan) which is more than the One Year Equivalent with respect to such Loan and
the Obligors of which had OnDeck Scores® at origination of less than 470 exceeds
0.00% of the Adjusted Pool Outstanding Principal Balance;
(xiii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan
Payment Dates at origination (or “applicable amortization periods” in the case
of a LOC Loan) which is more than the One Year Equivalent with respect to such
Loan and the Obligors of which had OnDeck Scores® at origination of less than
500 exceeds 2.50% of the Adjusted Pool Outstanding Principal Balance;
(xiv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of


    





--------------------------------------------------------------------------------



Exhibit 10.18


Loan Payment Dates at origination (or “applicable amortization periods” in the
case of a LOC Loan) which is more than the One Year Equivalent with respect to
such Loan and the Obligors of which had OnDeck Scores® at origination of less
than 530 exceeds 22.50% of the Adjusted Pool Outstanding Principal Balance);
(xv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination (or “applicable amortization periods” in the case of a LOC
Loan) which is more than the One Year Equivalent with respect to such Loan and
the Obligors of which had OnDeck Scores® at origination of less than 560 exceeds
37.50% of the Adjusted Pool Outstanding Principal Balance);
(xvi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $75,000 exceeds 60.00% of the Adjusted Pool Outstanding
Principal Balance;
(xvii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding
Principal Balance in excess of $125,000 exceeds 30.00% of the Adjusted Pool
Outstanding Principal Balance;
(xviii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding
Principal Balance in excess of $200,000 exceeds 10.00% of the Adjusted Pool
Outstanding Principal Balance;
(xix)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $75,000 the Obligors of which had OnDeck Scores® at
origination of less than 560 exceeds 50.00% of the Adjusted Pool Outstanding
Principal Balance;
(xx)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $200,000 and the Obligors of which had OnDeck Scores® at
origination of less than 500 exceeds 0.00% of the Adjusted Pool Outstanding
Principal Balance;
(xxi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 470 exceeds 2.50% of the Adjusted
Pool Outstanding Principal Balance;
(xxii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which


    





--------------------------------------------------------------------------------



Exhibit 10.18


had OnDeck Scores® at origination of less than 500 exceeds 12.50% of the
Adjusted Pool Outstanding Principal Balance;
(xxiii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 530 exceeds 40.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxiv)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 560 exceeds 75.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which have been
in business for less than two (2) years exceeds 10.00% of the Adjusted Pool
Outstanding Principal Balance;
(xxvi)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which have
been in business for less than five (5) years exceeds 40.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxvii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that have been the subject
of Material Modifications exceeds 5.00% of the Adjusted Pool Outstanding
Principal Balance;
(xxviii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that are not Renewal Loans
exceeds 65.00% of the Adjusted Pool Outstanding Principal Balance;
(xxix)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that are FAP Loans and that
are not Renewal Loans exceeds 25.00% of the Adjusted Pool Outstanding Principal
Balance; and
(xxx)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans that are LOC Loans exceeds 10.00% of the Adjusted Pool Outstanding
Principal Balance;
provided that as of any date of determination, for any of the foregoing
concentration limits with respect to LOC Loans that reference number of years in
business, OnDeck Scores® or any other metric determined by OnDeck at the time of
underwriting, such metric with respect to any LOC Loan will be measured as of
the date of original underwriting of


    





--------------------------------------------------------------------------------



Exhibit 10.18


such LOC Loan by OnDeck; provided further that if such LOC Loan has been
re-underwritten, such metric will be measured as the date of the most recent
re-underwriting.


“Series 2019-1 Amortization Period” means the period beginning at the earlier of
(a) the close of business on the Business Day immediately preceding the day on
which an Amortization Event is deemed to have occurred with respect to the
Series 2019-1 Notes and (b) the close of business on October 31, 2021 and ending
on the date when the Series 2019-1 Notes are fully paid.
“Series 2019-1 Amortization Requirements” means with respect to a Loan, that
such Loan is fully amortizing over its term, or with respect to a LOC Loan, its
“applicable amortization period” with an Outstanding Principal Balance that
amortizes each day Payments are received thereunder.
“Series 2019-1 Asset Amount” means, on any date of determination, the product of
(a) the Adjusted Pool Outstanding Principal Balance and (b) the percentage
equivalent of a fraction the numerator of which is the Series 2019-1 Required
Asset Amount on such date and the denominator of which is the sum of (x) the
Series 2019-1 Required Asset Amount and (y) the aggregate Required Asset Amounts
with respect to each other Series of Notes on such date.
“Series 2019-1 Asset Amount Deficiency” means, on any date of determination, the
amount, if any, by which the Series 2019-1 Asset Amount is less than the Series
2019-1 Required Asset Amount on such date.
“Series 2019-1 Average Balance Maximum Amount” means $55,000.
“Series 2019-1 Backup Servicing Fee” means, for any Payment Date, an amount
equal to the Series 2019-1 Percentage on the immediately preceding Payment Date
of the Backup Servicing Fee payable by the Issuer to the Backup Servicer
pursuant to the Backup Servicing Agreement on such Payment Date.
“Series 2019-1 Charged-Off Loan Percentage” means, with respect to any Business
Day, the percentage equivalent (which percentage shall never exceed 100%) of a
fraction the numerator of which shall be equal to the Series 2019-1 Required
Asset Amount as of the end of the immediately preceding Business Day and the
denominator of which is the sum of the numerators used to determine the
Charged-Off Loan Percentages for all Series of Notes on such Business Day.
“Series 2019-1 Closing Date” means November 15, 2019.
“Series 2019-1 Collateral” means the Collateral and the Series 2019-1 Series
Account Collateral.
“Series 2019-1 Collection Account” is defined in Section 2.1(a).


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Series 2019-1 Excluded Additional Servicer Default” means the occurrence of any
Additional Servicer Default with respect to the Series 2019-1 Notes set forth in
Section 3.2.
“Series 2019-1 Global Notes” means a Temporary Global Note, a Restricted Global
Note or a Permanent Global Note.
“Series 2019-1 Hot Backup Servicer Trigger Event” means the occurrence of either
of the following events on any Payment Date:
(a) the Three-Month Weighted Average Excess Spread on such Payment Date is less
than 12.00%; or
(b) the Three-Month Average Delinquency Ratio on such Payment Date is greater
than 12.50%.
“Series 2019-1 Interest and Expense Account” is defined in Section 2.1(a).
“Series 2019-1 Invested Amount” means, on any date of determination, the sum of
the Class A Invested Amount, the Class B Invested Amount, the Class C Invested
Amount, the Class D Invested Amount and the Class E Invested Amount, in each
case as of such date.
“Series 2019-1 Invested Percentage” means, with respect to any Business Day (i)
during the Series 2019-1 Revolving Period, the percentage equivalent of a
fraction the numerator of which shall be equal to the Series 2019-1 Required
Asset Amount as of the close of business on the immediately preceding Business
Day and the denominator of which is the sum of the numerators used to determine
the Invested Percentages for allocations for all Series of Notes as of the close
of business on the immediately preceding Business Day or (ii) during the Series
2019-1 Amortization Period, the percentage equivalent of a fraction the
numerator of which shall be equal to the Series 2019-1 Required Asset Amount as
of the close of business on the last Business Day of the Series 2019-1 Revolving
Period, and the denominator of which is the sum of the numerators used to
determine the Invested Percentages for allocations for all Series of Notes as of
the end of the immediately preceding Business Day.
“Series 2019-1 Loan Determination Date” means, for any Transfer Date, at least
two (2) Business Days prior to such Transfer Date.
“Series 2019-1 Maximum Original Term” means, (i) with respect to a Daily Pay
Loan, 504 Loan Payment Dates, (ii) with respect to a Weekly Pay Loan, 104 Loan
Payment Dates, and (iii) with respect to a Monthly Pay Loan, 24 Loan Payment
Dates.
“Series 2019-1 Maximum Initial Principal Balance” means $500,000.
“Series 2019-1 Maximum Principal Amount” means (a) with respect to the Class A
Notes, $276,160,000, (b) with respect to the Class B Notes, $26,240,000, (c)
with


    





--------------------------------------------------------------------------------



Exhibit 10.18


respect to the Class C Notes, $29,760,000, (d) with respect to the Class D
Notes, $42,560,000 and (e) with respect to the Class E Notes, $25,280,000.
“Series 2019-1 Minimum Bank Statements” means three (3) bank account statements
(or similar electronic bank information).
“Series 2019-1 Minimum Payment Percentage” means the percentage set forth in the
Credit Policy on the applicable Transfer Date.
“Series 2019-1 Note Distribution Account” is defined in Section 2.1(a).
“Series 2019-1 Note Owners” means, collectively, the Class A Note Owners, the
Class B Note Owners, the Class C Note Owners, the Class D Note Owners and the
Class E Note Owners.
“Series 2019-1 Noteholders” means, collectively, the Class A Noteholders, the
Class B Noteholders, the Class C Noteholders, the Class D Noteholders and the
Class E Noteholders.
“Series 2019-1 Notes” means, collectively, the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes, including, in each
case, any Additional Series 2019-1 Notes.
“Series 2019-1 Notes Invested Amount” means, as of any day, the sum of the Class
A Invested Amount, the Class B Invested Amount, the Class C Invested Amount, the
Class D Invested Amount and the Class E Invested Amount, in each case as of such
day.
“Series 2019-1 Notes Principal Payment Amount” means, for any Payment Date, the
lesser of (I) the sum of (a) the product of (i) the average daily Series 2019-1
Invested Percentage during the related Monthly Period and (ii) the Principal
Payment Amount for such Payment Date plus, (b) in the case of the Payment Date
on December 17, 2021, the amount described in clause (b)(i) of the definition of
Total Available Collections Amount for such Payment Date and (II) the Series
2019-1 Notes Invested Amount on such Payment Date; provided, however, that, if
an Amortization Event with respect to the Series 2019-1 Notes shall have
occurred or been declared on or prior to such Payment Date, the Series 2019-1
Notes Principal Payment Amount for such Payment Date will equal the lesser of
(x) the portion of the Total Available Amount remaining after the distributions
described in clauses (i) through (v) of Section 2.5(b) and (y) the Series 2019-1
Notes Invested Amount on such Payment Date and; provided, further, that, if,
during the Series 2019-1 Amortization Period, the sum of (A) the Total Available
Collections Amount for a Payment Date and (B) the Series 2019-1 Reserve Account
Amount on such Payment Date is greater than or equal to the sum of (x) the
Interest Payment for such Payment Date, (y) all fees, expenses and indemnities
payable to the Indenture Trustee, the Custodian, the Servicer, any Successor
Servicer and the Backup Servicer pursuant to Section 2.5(b) on such Payment Date
and (z) the Series 2019-1


    





--------------------------------------------------------------------------------



Exhibit 10.18


Notes Invested Amount (before any payments of principal of the Series 2019-1
Notes on such Payment Date), the Series 2019-1 Notes Principal Payment Amount
shall equal the Series 2019-1 Notes Invested Amount (before any payments of
principal of the Series 2019-1 Notes on that Payment Date) on such Payment Date.
“Series 2019-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2019-1 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
“Series 2019-1 Prepayment Amount” is defined in Article IV.
“Series 2019-1 Permitted Prepayment Date” means any date on or after May 1,
2021.
“Series 2019-1 Required Asset Amount” means, on any date of determination, the
sum of (a) the Series 2019-1 Aggregate Excess Concentration Amount on such date
and (b) the greatest of (v) the sum of (i) the Class A Adjusted Invested Amount
on such date and (ii) the Class A Required Enhancement Amount on such date, (w)
the sum of (i) the Class A/B Adjusted Invested Amount on such date and (ii) the
Class B Required Enhancement Amount on such date, (x) the sum of (i) the Class
A/B/C Adjusted Invested Amount on such date and (ii) the Class C Required
Enhancement Amount on such date, (y) the sum of (i) the Class A/B/C/D Adjusted
Invested Amount on such date and (ii) the Class D Required Enhancement Amount on
such date, and (z) the sum of (i) the Series 2019-1 Adjusted Invested Amount on
such date and (ii) the Class E Required Enhancement Amount on such date;
provided that, commencing on the first date on or after December 17, 2021 on
which the Series 2019-1 Asset Amount on such date equals or exceeds the Series
2019-1 Stepped-Up Required Asset Amount as of such date, the Series 2019-1
Required Asset Amount as of any date of determination thereafter will mean the
Series 2019-1 Stepped-Up Required Asset Amount as of such date thereafter.
“Series 2019-1 Required Reserve Account Amount” means, as of any date of
determination, the sum of (i) $987,000 and (ii) an amount equal to 0.75% of the
increase, if any, in the Series 2019-1 Required Asset Amount as a result of each
issuance of Additional Series 2019-1 Notes occurring on or prior to such date,
or any higher amount designated by the Issuer in its sole and absolute
discretion; provided that on any Payment Date after the occurrence of an
Amortization Event with respect to the Series 2019-1 Notes, means zero.
“Series 2019-1 Reserve Account” is defined in Section 2.1(a).
“Series 2019-1 Reserve Account Amount” means, on any date of determination, the
amount on deposit in the Series 2019-1 Reserve Account and available for
withdrawal therefrom.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Series 2019-1 Reserve Account Deficiency” means, on any date of determination,
the amount, if any, by which the Series 2019-1 Reserve Account Amount is less
than the Series 2019-1 Required Reserve Account Amount.
“Series 2019-1 Reserve Account Surplus” means, on any date of determination, the
amount, if any, by which the Series 2019-1 Reserve Account Amount exceeds the
Series 2019-1 Required Reserve Account Amount.
“Series 2019-1 Retention Undertaking Letter” means the letter, dated as of
November 15, 2019, between, among others, OnDeck and the Indenture Trustee,
pursuant to which OnDeck makes certain undertakings and agreements in respect of
the EU Retention Requirements and certain other EU Securitization Rules.
“Series 2019-1 Revolving Period” means the period from and including the Series
2019-1 Closing Date to but excluding the commencement of the Series 2019-1
Amortization Period.
“Series 2019-1 Scheduled Payment Requirements” means, with respect to a Loan,
that scheduled loan payments are due and payable under such loan in equal
installments, a portion of which is applied thereunder to the payment of
interest and a portion of which is applied thereunder to the payment of
principal.
“Series 2019-1 Series Account Collateral” is defined in Section 2.1(c).
“Series 2019-1 Series Accounts” is defined in Section 2.1(a).
“Series 2019-1 Serviced Portfolio Balance” means, on any date of determination,
the product of (a) the Pool Outstanding Principal Balance and (b) the percentage
equivalent of a fraction the numerator of which is the Series 2019-1 Required
Asset Amount on such date and the denominator of which is the sum of (x) the
Series 2019-1 Required Asset Amount and (y) the aggregate Required Asset Amounts
with respect to each other Series of Notes Outstanding on such date.
“Series 2019-1 Servicing Fee” is defined in Section 5.1.
“Series 2019-1 Servicing Fee Percentage” is defined in Section 5.1.
“Series 2019-1 Settlement Account” is defined in Section 2.1(a).
“Series 2019-1 Stepped-Up Required Asset Amount” means, on any date of
determination, the sum of (a) the Series 2019-1 Aggregate Excess Concentration
Amount on such day, (b) the Series 2019-1 Adjusted Invested Amount on such day
and (c) 8.00% of the Series 2019-1 Adjusted Invested Amount on such day.
“Series 2019-1 Successor Servicing Fee” is defined in Section 5.2.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Series 2019-1 Termination Date” means the date on which the Series 2019-1 Notes
are fully paid.
“Series 2019-1 Third Party Reimbursable Items” means, for any Payment Date, an
amount equal to the Series 2019-1 Percentage on the immediately preceding
Payment Date of the Third Party Reimbursable Items payable by the Issuer to the
Successor Servicer pursuant to the Successor Servicing Agreement on such Payment
Date.
“Series 2019-1 Warm Backup Servicer Trigger Event” means the occurrence of both
of the following events on any Payment Date:
(a) the Three-Month Weighted Average Excess Spread on such Payment Date is
greater than 15.50%; and
(b) the Three-Month Average Delinquency Ratio on such Payment Date is less than
10.50%.
“Subordinated Indebtedness” means any Indebtedness of OnDeck that is fully
subordinated to all senior indebtedness for borrowed money of OnDeck, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Tangible Net Worth” means, as of any day, the total of (a) OnDeck’s total
stockholders’ equity, minus (b) all Intangible Assets of OnDeck, minus (c) all
amounts due to OnDeck from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Temporary Global Notes” is defined in Section 6.3.
“Three-Month Average Delinquency Ratio” means, on any Payment Date, the average
of the Delinquency Ratios as of the three (3) Determination Dates immediately
preceding such Payment Date.
“Three-Month Weighted Average Excess Spread” means, on any Payment Date, the
average of the Weighted Average Excess Spreads as of the three (3) Determination
Dates immediately preceding such Payment Date.
“Three-Month Weighted Average Loan Yield” means, on any Payment Date, the
average of the Weighted Average Loan Yields as of the three (3) Determination
Dates immediately preceding such Payment Date.
“Total Available Amount” means, for any Payment Date, an amount equal to the sum
of (a) the Total Available Collections Amount for such Payment Date and (b) the
amount to be withdrawn from the Series 2019-1 Reserve Account and deposited into
the


    





--------------------------------------------------------------------------------



Exhibit 10.18


2019-1 Settlement Account pursuant to Sections 2.2(c)(i), (d) or (e) on such
Payment Date.
“Total Available Collections Amount” means, for any Payment Date, the sum of (a)
the excess, if any, of (i) the sum of (A) the aggregate amount of Collections
allocated to the Series 2019-1 Collection Account pursuant to Section 2.4(b)
during the related Monthly Period, (B) the investment income on amounts on
deposit in the Series 2019-1 Collection Account during such Monthly Period and
(C) the investment income on amounts on deposit in the Series 2019-1 Interest
and Expense Account during such Monthly Period transferred to the Series 2019-1
Collection Account on such Payment Date pursuant to Section 2.1(b) over (ii) the
amount withdrawn from the Series 2019-1 Collection Account during such Monthly
Period pursuant to Section 2.2(a) and Section 2.4(c), plus, (b)(i) in the case
of the Payment Date on December 17, 2021 so long as no Amortization Event with
respect to the Series 2019-1 Notes has occurred prior to such Payment Date, the
lesser of (x) any amounts on deposit in the Series 2019-1 Collection Account at
the close of business on the last day of November 2021 that are attributable to
Collections that were allocated to the Series 2019-1 Notes prior to November 1,
2021 and (y) the amount, if any, by which the Series 2019-1 Required Asset
Amount on that Payment Date, calculated without taking into account any such
amounts on deposit in the Series 2019-1 Collection Account and after giving
effect to the application of the amounts available in accordance with Section
2.5(b)(vi) to pay the Series 2019-1 Notes Principal Payment Amount for that
Payment Date, exceeds the Series 2019-1 Asset Amount on that Payment Date, or
(ii) on the first Payment Date following the occurrence of an Amortization Event
with respect to the Series 2019-1 Notes, the amount, if any, by which the amount
on deposit in the Series 2019-1 Collection Account at the close of business on
the last day of the related Monthly Period was greater than the amount described
in clause (a) above.
“Trigger Event” means the occurrence of any of the following events on any
Payment Date:
(a) the Three-Month Weighted Average Loan Yield on such Payment Date is less
than 40.00%;
(b) the Three-Month Weighted Average Excess Spread on such Payment Date is less
than 9.00%; or
(c) the Three-Month Average Delinquency Ratio on such Payment Date is greater
than 16.00%.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of OnDeck determined in accordance with GAAP.
“Weighted Average Excess Spread” means, as of any Determination Date, an amount
equal to 12 times the percentage equivalent of a fraction:


    





--------------------------------------------------------------------------------



Exhibit 10.18


(a) the numerator of which is the excess, if any, of
(i) an amount equal to all Collections received during the related Monthly
Period in respect of Loans that were not applied by the Servicer to reduce the
Outstanding Principal Balances of such Loans in accordance with Section 2(a)(i)
of the Servicing Agreement, including all recoveries with respect to Charged-Off
Loans (net of amounts, if any, retained by any third party collection agent)
allocated to the Series 2019-1 Collection Account pursuant to Section 2.4(b);
over
(ii) the sum of:
(A) the sum of the Interest Payment for the Payment Date immediately succeeding
such Determination Date;
(B) the sum of the Series 2019-1 Servicing Fee payable to the Servicer pursuant
to Section 2.5(b)(iii), the Series 2019-1 Successor Servicing Fee payable to the
Successor Servicer pursuant to Section 2.5(b)(iv), and the portion of the Series
2019-1 Backup Servicing Fee payable to the Backup Servicer pursuant to Section
2.5(b)(iv), in each case, on the Payment Date immediately succeeding such
Determination Date;
(C) the Series 2019-1 Third Party Reimbursable Items payable to the Successor
Servicer pursuant to Section 2.5(b)(ii), prior to the payment of interest on the
Series 2019-1 Notes on the Payment Date immediately succeeding such
Determination Date;
(D) the aggregate amount of accrued and unpaid fees, expenses and indemnities
due and payable to the Indenture Trustee and the Custodian pursuant to Section
2.5(b)(i) on the Payment Date immediately succeeding such Determination Date;
and
(E) the product of (x) the daily average of the Series 2019-1 Charged-Off Loan
Percentage with respect to each Business Day during the related Monthly Period
and (y) the aggregate Outstanding Principal Balance of all Pooled Loans that
became Charged-Off Loans during such Monthly Period;
and
(b) the denominator of which is the average daily Series 2019-1 Asset Amount
during such Monthly Period.


    





--------------------------------------------------------------------------------



Exhibit 10.18


“Weighted Average Loan Yield” means, as of any Determination Date, the quotient,
expressed as a percentage, obtained by dividing (a) the sum, for all Pooled
Loans (excluding 30 MPF Pooled Loans), of the product of (i) the Loan Yield for
each Pooled Loan (excluding 30 MPF Pooled Loans) multiplied by (ii) the
Outstanding Principal Balance of such Loan as of such Determination Date, by (b)
the Adjusted Pool Outstanding Principal Balance as of such Determination Date.
“Withdrawal Request” means a written request, substantially in the form of
Exhibit I, from an Authorized Officer of the Issuer, requesting the withdrawal
of an amount set forth therein from the Series 2019-1 Collection Account and
certifying that no Series 2019-1 Asset Amount Deficiency or other Amortization
Event with respect to the Series 2019-1 Notes will result from such withdrawal
or will be existing immediately thereafter.
ARTICLE II    

ARTICLE 5 OF THE BASE INDENTURE
Sections 5.1 through 5.3 of the Base Indenture and each other Section of Article
5 of the Indenture relating to another Series shall read in their entirety as
provided in the Base Indenture or any applicable Indenture Supplement. Article 5
of the Indenture (except for Sections 5.1 through 5.3 thereof and any portion
thereof relating to another Series) shall read in its entirety as follows and
shall be exclusively applicable to the Series 2019-1 Notes:
Section 2.1     Establishment of Series 2019-1 Accounts.
(a)     The Issuer shall establish and maintain in the name of the Indenture
Trustee for the benefit of the Series 2019-1 Noteholders five (5) securities
accounts: (i) the Series 2019-1 Collection Account (such account, the “Series
2019-1 Collection Account”); (ii) the Series 2019-1 Interest and Expense Account
(such account, the “Series 2019-1 Interest and Expense Account”); (iii) the
Series 2019-1 Settlement Account (such account, the “Series 2019-1 Settlement
Account”); (iv) the Series 2019-1 Reserve Account (such account, the “Series
2019-1 Reserve Account”) and (v) the Series 2019-1 Note Distribution Account
(such account, the “Series 2019-1 Note Distribution Account” and, together with
the Series 2019-1 Collection Account, the Series 2019-1 Interest and Expense
Account, the Series 2019-1 Settlement Account and the Series 2019-1 Reserve
Account, the “Series 2019-1 Series Accounts”). Each Series 2019-1 Account shall
bear a designation indicating that the funds deposited therein are held for the
benefit of the Series 2019-1 Noteholders. Each Series 2019-1 Series Account
shall be an Eligible Account. If a Series 2019-1 Series Account is at any time
no longer an Eligible Account, the Issuer shall, within ten (10) Business Days
of obtaining knowledge that such Series 2019-1 Series Account is no longer an
Eligible Account, establish a new Series 2019-1 Series Account that is an
Eligible Account. If a new Series 2019-1 Series Account is established, the
Issuer shall instruct the Indenture Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2019-1 Series Account into the new
Series 2019-1 Series Account. Initially, each of the Series 2019-1 Series
Accounts will be established with Deutsche Bank Trust Company Americas.


    





--------------------------------------------------------------------------------



Exhibit 10.18


(b)     The Issuer may instruct (by standing instructions or otherwise) the
institution maintaining each of the Series 2019-1 Collection Account, the Series
2019-1 Interest and Expense Account and the Series 2019-1 Reserve Account to
invest funds on deposit in such Series 2019-1 Series Account from time to time
in Permitted Investments; provided, however, that (x) any such investment in the
Series 2019-1 Collection Account shall mature, or be payable or redeemable upon
demand of the holder thereof, not later than (1) in the case of any such
investment made during the Series 2019-1 Revolving Period, the Business Day
following the date on which such funds were received (including funds received
upon a payment in respect of a Permitted Investment made with funds on deposit
in the Series 2019-1 Collection Account) or (2) in the case of any such
investment made during the Series 2019-1 Amortization Period, the Business Day
prior to the first Payment Date following the date on which such funds were
received (including funds received upon a payment in respect of a Permitted
Investment made with funds on deposit in the Series 2019-1 Collection Account),
unless any such Permitted Investment is held with the Indenture Trustee, then
such investment may mature on such Payment Date so long as such funds shall be
available for withdrawal on or prior to such Payment Date and (y) any such
investment in the Series 2019-1 Interest and Expense Account and the Series
2019-1 Reserve Account shall mature, or be payable or redeemable upon demand of
the holder thereof, not later than the Business Day prior to the first Payment
Date following the date on which such funds were received (including funds
received upon a payment in respect of a Permitted Investment made with funds on
deposit in the Series 2019-1 Interest and Expense Account or the Series 2019-1
Reserve Account), unless any such Permitted Investment is held with the
Indenture Trustee, then such investment may mature on such Payment Date so long
as such funds shall be available for withdrawal on or prior to such Payment
Date. The Issuer shall not direct the Indenture Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment. Funds on deposit in the Series 2019-1 Settlement
Account and the Series 2019-1 Note Distribution Account shall remain uninvested.
In the absence of written investment instructions hereunder, funds on deposit in
the Series 2019-1 Collection Account, the Series 2019-1 Interest and Expense
Account and the Series 2019-1 Reserve Account shall remain uninvested. On each
Payment Date, all interest and other investment earnings (net of losses and
investment expenses) on funds deposited in the Series 2019-1 Interest and
Expense Account shall be deposited in the Series 2019-1 Collection Account. All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Series 2019-1 Collection Account and the Series 2019-1 Reserve
Account shall be deemed to be on deposit therein and available for distribution.
(c)     In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2019-1 Notes, the Issuer hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Indenture Trustee, for the benefit of the Series 2019-1 Noteholders,
all of the Issuer’s right, title and interest in and to the following (whether
now or hereafter existing or acquired): (i) the Series 2019-1 Series Accounts,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2019-1 Series Accounts or the funds on
deposit therein from time to time; (iv) all


    





--------------------------------------------------------------------------------



Exhibit 10.18


investments made at any time and from time to time with monies in the Series
2019-1 Series Accounts, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2019-1 Series Accounts, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2019-1 Series Account
Collateral”).
Section 2.2     Series 2019-1 Reserve Account
(a)     Absent the occurrence of an Amortization Event, on any Business Day on
which there is a Series 2019-1 Reserve Account Deficiency, the Issuer shall
direct the Indenture Trustee in writing by 1:00 P.M., New York City time, on
such Business Day to withdraw from the Series 2019-1 Collection Account and
deposit in the Series 2019-1 Reserve Account an amount equal to the lesser of
such Series 2019-1 Reserve Account Deficiency and the amount then on deposit in
the Series 2019-1 Collection Account.
(b)     Absent the occurrence of an Amortization Event, if there is a Series
2019-1 Reserve Account Surplus on any Payment Date, the Issuer may direct the
Indenture Trustee to withdraw from the Series 2019-1 Reserve Account and pay to
the Issuer, and the Indenture Trustee shall withdraw from the Series 2019-1
Reserve Account and pay to the Issuer, the lesser of (i) such Series 2019-1
Reserve Account Surplus on such Payment Date and (ii) the Series 2019-1 Reserve
Account Amount on such Payment Date so long as, after giving effect to such
withdrawal, no Series 2019-1 Asset Amount Deficiency would result therefrom.
(c)     Absent the occurrence of an Amortization Event, (i) if the Issuer
determines that the aggregate amount distributable from the Series 2019-1
Settlement Account pursuant to paragraphs (i) through (v) of Section 2.5(b) on
any Payment Date exceeds the Total Available Collections Amount for such Payment
Date (the “Deficiency”), the Issuer shall direct the Indenture Trustee in
writing at or before 2:00 P.M., New York City time, on the Business Day
immediately preceding such Payment Date, and the Indenture Trustee shall, in
accordance with such direction, by 11:00 A.M., New York City time, on such
Payment Date, withdraw from the Series 2019-1 Reserve Account and deposit in the
Series 2019-1 Settlement Account an amount equal to the lesser of (x) the
Deficiency and (y) the Series 2019-1 Reserve Account Amount.
(ii) If the Issuer determines that the amount to be deposited in the Series
2019-1 Note Distribution Account pursuant to paragraphs (vi) and (xii) of
Section 2.5(b) and paid to the Series 2019-1 Noteholders pursuant to Section 2.7
on the Legal Final Payment Date is less than the Series 2019-1 Invested Amount,
the Issuer shall direct the Indenture Trustee in writing at or before Noon, New
York City time, on the Business Day immediately preceding the Legal Final
Payment Date, and the Indenture Trustee shall, in accordance with such
direction, by 11:00 A.M., New York City time, on such Payment Date, withdraw
from the Series 2019-1 Reserve Account and deposit in the Series 2019-1 Note
Distribution Account an amount equal to the lesser of such


    





--------------------------------------------------------------------------------



Exhibit 10.18


insufficiency and the Series 2019-1 Reserve Account Amount (after giving effect
to any withdrawal therefrom pursuant to Section 2.2(c)(i) on such Payment Date).
(d) Absent the occurrence of an Amortization Event, if the Issuer determines
during the Series 2019-1 Amortization Period that the sum of (i) the Total
Available Amount for a Payment Date and (ii) the Series 2019-1 Reserve Account
Amount on such Payment Date is greater than or equal to the sum of (x) the
Interest Payment for such Payment Date, (y) all fees, expenses and indemnities
payable to the Indenture Trustee, the Custodian, the Servicer, any Successor
Servicer and the Backup Servicer pursuant to Section 2.5(b) on such Payment Date
and (z) the Series 2019-1 Notes Invested Amount (before any payments of
principal of the Series 2019-1 Notes on such Payment Date), the Issuer shall
direct the Indenture Trustee in writing at or before 2:00 P.M., New York City
time, on the Business Day immediately preceding such Payment Date, and the
Indenture Trustee shall, in accordance with such direction, by 11:00 A.M., New
York City time, on such Payment Date, withdraw from the Series 2019-1 Reserve
Account and deposit in the Series 2019-1 Settlement Account an amount equal to
the Series 2019-1 Reserve Account Amount on such Payment Date.
(e) On the first Payment Date following the occurrence of an Amortization Event
with respect to the Series 2019-1 Notes, the Issuer shall direct the Indenture
Trustee in writing by 1:00 P.M., New York City time, on such Business Day to
withdraw from the Series 2019-1 Reserve Account and deposit in the Series 2019-1
Note Distribution Account on such Payment Date for payment of principal of the
Series 2019-1 Notes the amount on deposit in the Series 2019-1 Reserve Account
and available for withdrawal.
(f) On any date on or after the Series 2019-1 Termination Date, the Indenture
Trustee, acting in accordance with the written instructions of the Issuer shall
withdraw from the Series 2019-1 Reserve Account all amounts on deposit therein
and pay them to the Issuer.
Section 2.3     Indenture Trustee As Securities Intermediary.
(a) The Indenture Trustee or other Person holding a Series 2019-1 Series Account
shall be the “Securities Intermediary”. If the Securities Intermediary in
respect of any Series 2019-1 Series Account is not the Indenture Trustee, the
Issuer shall obtain the express agreement of such Person to the obligations of
the Securities Intermediary set forth in this Section 2.3.
(b) The Securities Intermediary agrees that:
(i)     The Series 2019-1 Series Accounts are accounts to which “financial
assets” within the meaning of Section 8-102(a)(9) (“Financial Assets”) of the
UCC in effect in the State of New York (the “New York UCC”) will be credited;
(ii)     All securities or other property underlying any Financial Assets
credited to any Series 2019-1 Series Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities


    





--------------------------------------------------------------------------------



Exhibit 10.18


Intermediary and in no case will any Financial Asset credited to any Series
2019-1 Series Account be registered in the name of the Issuer, payable to the
order of the Issuer or specially endorsed to the Issuer;
(iii)     All property delivered to the Securities Intermediary pursuant to this
Indenture Supplement will be promptly credited to the appropriate Series 2019-1
Series Account;
(iv)     Each item of property (whether investment property, security,
instrument or cash) credited to a Series 2019-1 Series Account shall be treated
as a Financial Asset;
(v)     If at any time the Securities Intermediary shall receive any order from
the Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Series 2019-1 Series Accounts, the Securities Intermediary shall
comply with such entitlement order without further consent by the Issuer;
(vi)     The Series 2019-1 Series Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, New York shall be deemed to the Securities Intermediary’s
jurisdiction and the Series 2019-1 Series Accounts (as well as the “securities
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York;
(vii)     The Securities Intermediary has not entered into, and until
termination of this Indenture Supplement, will not enter into, any agreement
with any other Person relating to the Series 2019-1 Series Accounts and/or any
Financial Assets credited thereto pursuant to which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC) of
such other Person and the Securities Intermediary has not entered into, and
until the termination of this Indenture Supplement will not enter into, any
agreement with the Issuer purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 2.3(b)(v) of this Indenture Supplement; and
(viii)     Except for the claims and interest of the Indenture Trustee and the
Issuer in the Series 2019-1 Series Accounts, the Securities Intermediary knows
of no claim to, or interest, in the Series 2019-1 Series Accounts or in any
Financial Asset credited thereto. If the Securities Intermediary has actual
knowledge of the assertion by any other person of any lien, encumbrance, or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Series 2019-1 Series Account or in any
Financial Asset carried therein, the Securities Intermediary will promptly
notify the Indenture Trustee and the Issuer thereof.


    





--------------------------------------------------------------------------------



Exhibit 10.18


(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2019-1 Series Accounts and in
all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2019-1 Series Accounts.
(d) The Securities Intermediary will promptly send copies of all statements for
each of the Series 2019-1 Series Accounts, which statements shall reflect any
financial assets credited thereto, simultaneously to each of the Issuer and the
Indenture Trustee at the addresses set forth in Section 13.4 of the Base
Indenture.
(e) Notwithstanding anything in this Section 2.3 to the contrary, with respect
to any Series 2019-1 Series Account and any credit balances not constituting
Financial Assets credited thereto, the Securities Intermediary shall be acting
as a bank (as defined in Section 9-102(a)(8) of the New York UCC) if such Series
2019-1 Series Account is deemed not to constitute a securities account.
Section 2.4     Allocations with Respect to the Series 2019-1 Notes.
(a)     On the Series 2019-1 Closing Date, the Issuer shall cause
$124,995,645.48, the net proceeds from the sale of the Series 2019-1 Notes to be
deposited into the Series 2019-1 Collection Account and the Indenture Trustee
shall, at the written direction of the Issuer, apply such net proceeds as
follows: (i) deposit $987,000 in the Series 2019-1 Reserve Account, (ii) pay
certain expenses of the Issuer with respect to the issuance of the Series 2019-1
Notes, and (iii) use the remainder, if any, at the written direction of the
Seller, to purchase additional Loans pursuant to the Loan Purchase Agreement. On
each date of issuance of Additional Series 2019-1 Notes, the Issuer shall cause
the net proceeds from the sale of such Additional Series 2019-1 Notes to be
deposited into the Series 2019-1 Collection Account and the Indenture Trustee
shall, at the written direction of the Issuer, apply such net proceeds as
follows: (i) deposit from such proceeds an amount at least equal to the amount,
if any, by which the Series 2019-1 Reserve Account Amount is less than the
Series 2019-1 Required Reserve Account Amount, calculated after giving effect to
the issuance of such Additional Series 2019-1 Notes, (ii) pay certain expenses
of the Issuer with respect to the issuance of the Additional Series 2019-1
Notes, and (iii) use the remainder, if any, to purchase additional Loans
pursuant to the Loan Purchase Agreement, if so directed in writing by the
Seller, or for any other purpose not otherwise prohibited by any provision of
the Transaction Documents.
(b)     Prior to 3:00 P.M., New York City time, on each Deposit Date during a
Monthly Period, the Issuer shall direct in writing the Indenture Trustee to
allocate to the Series 2019-1 Noteholders and deposit in the Series 2019-1
Collection Account an amount equal to the product of the Series 2019-1 Invested
Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date and thereafter to deposit into the
Series 2019-1 Interest and Expense Account the lesser of such amount and the
amount necessary to cause the aggregate amount so deposited into the Series
2019-1 Interest and Expense Account during such Monthly Period to equal the
Interest and Expense Amount for the related Payment Date.


    





--------------------------------------------------------------------------------



Exhibit 10.18


(c)     During the Series 2019-1 Revolving Period, the Issuer may direct the
Indenture Trustee by delivering a Withdrawal Request to the Indenture Trustee by
1:00 P.M., New York City time, on any Business Day to withdraw amounts then on
deposit in the Series 2019-1 Collection Account (after giving effect to any
withdrawal therefrom on such Business Day pursuant to Section 2.2(a)) for either
of the following purposes:
(i)     if such Business Day is a Transfer Date, to fund all or a portion of the
purchase price of Loans being acquired by the Issuer on such Transfer Date
pursuant to the Loan Purchase Agreement; or
(ii)     to reduce the Invested Amount of any other Series of Outstanding Notes;
provided, however, that such application of funds may only be made if no Series
2019-1 Asset Amount Deficiency or other Amortization Event with respect to the
Series 2019-1 Notes would result therefrom or exist immediately thereafter.
(d)     The Issuer may direct the Indenture Trustee in writing to allocate to
the Series 2019-1 Noteholders and deposit in the Series 2019-1 Note Distribution
Account on any Business Day that is also the Prepayment Date any amounts
allocated to another Series of Notes that are available under the applicable
Indenture Supplement that the Issuer has elected to apply to pay a portion of
the Series 2019-1 Prepayment Amount on such Prepayment Date.
(e)     The Issuer may direct the Indenture Trustee in writing to deposit in the
Series 2019-1 Note Distribution Account on any Business Day that is also the
Prepayment Date any amounts on deposit in the other Series 2019-1 Accounts that
the Issuer has elected to apply to pay a portion of the Series 2019-1 Prepayment
Amount on such Payment Date.
Section 2.5     Monthly Application of Total Available Amount.
(a)     Prior to 2:00 P.M., New York City time, on each Monthly Reporting Date,
the Issuer shall direct the Indenture Trustee in writing to (i) withdraw from
the Series 2019-1 Interest and Expense Account and deposit in the Series 2019-1
Settlement Account, on the immediately succeeding Payment Date, the Interest and
Expense Amount for such Payment Date, and (ii) withdraw from the Series 2019-1
Collection Account and deposit in the Series 2019-1 Settlement Account, on the
immediately succeeding Payment Date, the Total Available Collections Amount
(less the Interest and Expense Amount for such Payment Date) for such Payment
Date.
(b)     On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2019-1 Notes, the Indenture
Trustee shall apply the Total Available Amount for such Payment Date on deposit
in the Series 2019-1 Settlement Account in the following order of priority:
(i)     first, on a pro rata basis, to the extent of the Total Available Amount,
(A) to the Indenture Trustee, an amount equal to the sum of (1) all


    





--------------------------------------------------------------------------------



Exhibit 10.18


accrued and unpaid fees, expenses and indemnities then due to it that relate
directly to the Series 2019-1 Notes and (2) the Series 2019-1 Percentage on the
immediately preceding Payment Date of all accrued and unpaid fees, expenses and
indemnities then due to it that do not relate directly to any Series of Notes,
but, so long as no Event of Default has occurred, and the maturity of the Series
2019-1 Notes has not been accelerated, only to the extent that, after giving
effect thereto, the Annual Indenture Trustee Fee Limit for such Payment Date
shall have not been exceeded, and (B) to the Custodian, an amount equal to the
sum of (1) any accrued and unpaid fees, expenses and indemnities then due to it
that relate directly to the Series 2019-1 Notes and (2) the Series 2019-1
Percentage on the immediately preceding Payment Date of any accrued and unpaid
fees, expenses and indemnities then due to it that do not relate directly to any
Series of Notes, but, so long as no Event of Default has occurred, and the
maturity of the Series 2019-1 Notes has not been accelerated, only to the extent
that after giving effect thereto the Annual Custodian Fee Limit for such Payment
Date shall have not been exceeded;
(ii)     second, if a Successor Servicer has been appointed, to the Successor
Servicer to the extent of the Total Available Amount (as such amount has been
reduced by the distributions described in clause (i) above), an amount equal to
the Series 2019-1 Third Party Reimbursable Items, but only to the extent that
after giving effect thereto the Annual Successor Servicer Reimbursement Limit
for such Payment Date shall have not been exceeded;
(iii)     third, (A) if OnDeck is the Servicer, to the Servicer, to the extent
of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) and (ii) above) an amount equal to the
Series 2019-1 Servicing Fee for the related Monthly Period and (B) if a
Successor Servicer is the Servicer, to the Successor Servicer, to the extent of
the Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) and (ii) above) an amount equal to the Series 2019-1
Successor Servicing Fee for the related Monthly Period;
(iv)     fourth, to the Backup Servicer, to the extent of the Total Available
Amount (as such amount has been reduced by the distributions described in
clauses (i) through (iii) above) an amount equal to the Series 2019-1 Backup
Servicing Fee for such Payment Date, but only to the extent that after giving
effect thereto the Annual Backup Servicer Fee Limit for such Payment Date shall
have not been exceeded;
(v)     fifth, to the Series 2019-1 Note Distribution Account, to the extent of
the Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) through (iv) above), an amount equal to the sum of the
Interest Payment for such Payment Date;


    





--------------------------------------------------------------------------------



Exhibit 10.18


(vi)     sixth, (A) on any Payment Date immediately succeeding a Monthly Period
falling in the Series 2019-1 Revolving Period, to the Series 2019-1 Collection
Account, to the extent of the Total Available Amount (as such amount has been
reduced by the distributions described in clauses (i) through (v) above), an
amount equal to the Series 2019-1 Asset Amount Deficiency, if any, on such
Payment Date, and (B) on the earlier of (x) December 17, 2021 or (y) the first
Payment Date following the occurrence of an Amortization Event with respect to
the Series 2019-1 Notes, to the Series 2019-1 Note Distribution Account, to the
extent of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) through (v) above), an amount equal to
the Series 2019-1 Notes Principal Payment Amount for such Payment Date;
(vii)     seventh, to the Series 2019-1 Reserve Account, to the extent of the
Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) through (vi) above), an amount equal to the Series
2019-1 Reserve Account Deficiency, if any, on such Payment Date (after giving
effect to any withdrawals on such Payment Date);
(viii)     eighth, absent the occurrence of an Amortization Event with respect
to the Series 2019-1 Notes and to the extent of the Total Available Amount (as
such amount has been reduced by the distributions described in clauses (i)
through (vii) above), on any Payment Date on or after December 17, 2021, to the
Series 2019-1 Note Distribution Account for the payment of principal of the
Series 2019-1 Notes, the amount, if any, by which the Series 2019-1 Stepped-Up
Required Asset Amount exceeds the Series 2019-1 Asset Amount, in each case, on
that Payment Date,
(ix)     ninth, on a pro rata basis, to the extent of the Total Available Amount
(as such amount has been reduced by the distributions described in clauses (i)
through (viii) above), to (A) the Indenture Trustee, an amount equal to the
fees, expenses and indemnities not otherwise paid to the Indenture Trustee
pursuant to clause (i) above due to the operation of the Annual Indenture
Trustee Fee Limit, (B) the Custodian, an amount equal to the fees, expenses and
indemnities not otherwise paid to the Custodian pursuant to clause (i) above due
to the operation of the Annual Custodian Fee Limit;
(x)     tenth, on a pro rata basis, to the extent of the Total Available Amount
(as such amount has been reduced by the distributions described in clauses (i)
through (ix) above), (A) to the Backup Servicer, any portion of the Series
2019-1 Backup Servicing Fee for such Payment Date not otherwise paid to the
Backup Servicer pursuant to clause (iv) above due to the operation of the Annual
Backup Servicer Fee Limit and (B) the Successor Servicer, if applicable, any
portion of the Series 2019-1 Third Party Reimbursable Items not otherwise paid
to the Successor Servicer pursuant to clause (ii) above due to the operation of
the Annual Successor Servicer Reimbursement Limit; and


    





--------------------------------------------------------------------------------



Exhibit 10.18


(xi)     eleventh, to, or at the written direction of, the Issuer, an amount
equal to the balance remaining in the Series 2019-1 Settlement Account, if any.
Section 2.6     Distribution of Interest Payments and Principal Payments.
(a)     On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2019-1 Notes, the
Indenture Trustee shall, in accordance with Section 6.1 of the Base Indenture,
distribute from the Series 2019-1 Note Distribution Account the Interest Payment
for such Payment Date in the following order of priority to the extent of the
amount deposited in the Series 2019-1 Note Distribution Account for the payment
of interest pursuant to Section 2.5(b)(v) on such Payment Date:
(i)     pro rata to each Class A Noteholder, an amount equal to the Class A
Interest Payment for such Payment Date;
(ii)     pro rata to each Class B Noteholder, an amount equal to the Class B
Interest Payment for such Payment Date;
(iii)     pro rata to each Class C Noteholder, an amount equal to the Class C
Interest Payment for such Payment Date;
(iv)     pro rata to each Class D Noteholder, an amount equal to the Class D
Interest Payment for such Payment Date; and
(v)     pro rata to each Class E Noteholder, an amount equal to the Class E
Interest Payment for such Payment Date;
(b)     On the earlier of (x) December 17, 2021 or (y) the first Payment Date
following the date of the occurrence of an Amortization Event with respect to
the Series 2019-1 Notes and on each Payment Date thereafter, based solely on the
information contained in the Monthly Settlement Statement with respect to the
Series 2019-1 Notes, the Indenture Trustee shall, in accordance with Section 6.1
of the Base Indenture, distribute from the Series 2019-1 Note Distribution
Account the amount deposited therein pursuant to Sections 2.5(b)(vi) and
2.5(b)(viii) and any amounts withdrawn from the Series 2019-1 Reserve Account
and deposited therein pursuant to Sections 2.2(c)(ii) and 2.2(e) on such Payment
Date in the following order of priority:
(i)     pro rata to each Class A Noteholder until the Class A Invested Amount is
reduced to zero;
(ii)     pro rata to each Class B Noteholder until the Class B Invested Amount
is reduced to zero;
(iii)     pro rata to each Class C Noteholder until the Class C Invested Amount
is reduced to zero;


    





--------------------------------------------------------------------------------



Exhibit 10.18


(iv)     pro rata to each Class D Noteholder until the Class D Invested Amount
is reduced to zero; and
(v)     pro rata to each Class E Noteholder until the Class E Invested Amount is
reduced to zero.
(c)     The principal amount of the Series 2019-1 Notes shall be due and payable
on the Legal Final Payment Date.
(d)     The Indenture Trustee shall notify the Person in whose name a Series
2019-1 Note is registered at the close of business on the Record Date preceding
the Payment Date on which the Issuer expects that the final installment of
principal of and interest on such Series 2019-1 Note will be paid. Such notice
shall be made at the expense of the Issuer and shall be mailed within three (3)
Business Days of receipt of a Monthly Settlement Statement indicating that such
final payment will be made and shall specify that such final installment will be
payable only upon presentation and surrender of such Series 2019-1 Note and
shall specify the place where such Series 2019-1 Note may be presented and
surrendered for payment of such installment. Notices in connection with payments
of Series 2019-1 Notes shall be (i) transmitted by facsimile to Series 2019-1
Noteholders holding Global Notes and (ii) sent by registered mail to Series
2019-1 Noteholders holding Definitive Notes and shall specify that such final
installment will be payable only upon presentation and surrender of such Series
2019-1 Note and shall specify the place where such Series 2019-1 Note may be
presented and surrendered for payment of such installment.
ARTICLE III    

AMORTIZATION EVENTS; SERVICER DEFAULTS
Section 3.1     Amortization Events. If any one of the following events shall
occur with respect to the Series 2019-1 Notes (each, an “Amortization Event”):
(a)     any Trigger Event shall occur;
(b)     a Series 2019-1 Asset Amount Deficiency shall occur and continue for at
least three (3) Business Days;
(c)     a Series 2019-1 Reserve Account Deficiency shall occur and continue for
at least five (5) Business Days;
(d)     any Servicer Default shall occur;
(e)     any Event of Default with respect to the Series 2019-1 Notes shall
occur;
(f)     an Insolvency Event shall occur with respect to the Seller or the
Servicer;
(g)     the aggregate amount of cash and Permitted Investments on deposit in the
Series 2019-1 Collection Account, the Series 2019-1 Reserve Account and any
other Series


    





--------------------------------------------------------------------------------



Exhibit 10.18


Accounts on any Payment Date, after giving effect to all deposits and
withdrawals to be made therein or therefrom on such Payment Date in accordance
with this Indenture Supplement or the applicable Indenture Supplement, shall
exceed the Pool Outstanding Principal Balance on such Payment Date;
(h)     failure on the part of the Issuer (i) to make any payment or deposit
required by the terms of the Base Indenture or this Indenture Supplement (other
than any failure to make a payment of interest on or principal of any Series
2019-1 Notes) which failure continues unremedied for at least five (5) Business
Days after the date such payment or deposit is required to be made or (ii) to
duly observe or perform any other covenants or agreements of the Issuer set
forth in the Base Indenture or this Indenture Supplement, which failure
materially and adversely affects the interests of the Series 2019-1 Noteholders,
and which failure shall continue or not be cured for a period of thirty (30)
days after which there shall have been given to the Issuer by the Indenture
Trustee or the Issuer and the Indenture Trustee by a Majority in Interest,
written notice specifying such default and requiring it to be remedied;
(i)     any representation or warranty made by the Issuer in the Base Indenture
or this Indenture Supplement, or any information required to be delivered by the
Issuer thereunder or hereunder to the Indenture Trustee shall prove to have been
incorrect when made or when delivered, which incorrect representation or
warranty or information materially and adversely affects the interests of the
Series 2019-1 Noteholders and continues to be incorrect for a period of thirty
(30) days after which there shall have been given to the Issuer by the Indenture
Trustee or the Issuer and the Indenture Trustee by a Majority in Interest,
written notice thereof;
(j)     failure on the part of the Seller (i) to make any payment required by
the terms of the Loan Purchase Agreement (or within the applicable grace period
which shall not exceed five (5) Business Days after the date such payment is
required to be made) or (ii) to duly observe or perform any other covenants or
agreements of the Seller in the Loan Purchase Agreement, which failure
materially and adversely affects the interests of the Series 2019-1 Noteholders,
and which failure shall continue unremedied for a period of thirty (30) days
after there shall have been given to the Seller by the Indenture Trustee or the
Seller and the Indenture Trustee by a Majority in Interest, written notice
specifying such failure and requiring it to be remedied;
(k)     any representation or warranty made by the Seller in the Loan Purchase
Agreement, or any information required to be delivered by the Seller thereunder
to the Issuer or the Indenture Trustee shall prove to have been incorrect when
made or when delivered, which incorrect representation or warranty or
information materially and adversely affects the interests of the Series 2019-1
Noteholders and continues to be incorrect for a period of thirty (30) days after
there shall have been given to the Seller by the Indenture Trustee or the Seller
and the Indenture Trustee by a Majority in Interest, written notice thereof;
(l)     any of the Transaction Documents shall cease, for any reason, to be in
full force and effect, other than in accordance with its terms; or


    





--------------------------------------------------------------------------------



Exhibit 10.18


(m)     on any Seller’s Interest Measurement Date, the Seller’s Interest Amount
is less than the Required Seller’s Interest Amount and remains less than the
Required Seller’s Interest Amount for thirty (30) days;
then, in the case of any event described in clause (h) through (m) of this
Section 3.1, an Amortization Event will be deemed to have occurred with respect
to the Series 2019-1 Notes only, if after the applicable grace period, either
the Indenture Trustee or the Majority in Interest, declare that an Amortization
Event has occurred with respect to the Series 2019-1 Notes. In the case of any
event described in clauses (a) through (g) of this Section 3.1, an Amortization
Event with respect to the Series 2019-1 Notes will be deemed to have occurred
without notice or other action on the part of the Indenture Trustee or the
Series 2019-1 Noteholders.
Section 3.2     Servicer Defaults. The occurrence of any of the following events
shall constitute an “Additional Servicer Default” with respect to the initial
Servicer with respect to the Series 2019-1 Notes:
(a)     Consolidated Liquidity as of the last day of any Fiscal Quarter is less
than $30,000,000;
(b)     Tangible Net Worth as of the last day of any Fiscal Quarter is less than
$100,000,000;
(c)     the Leverage Ratio as of the last day of any Fiscal Quarter is greater
than 8:1; or
(d)     unrestricted Cash and Cash Equivalents of OnDeck and its Subsidiaries as
of the last day of Fiscal Quarter is less than $20,000,000.
ARTICLE IV    
OPTIONAL PREPAYMENT
The Issuer shall have the option to prepay the Series 2019-1 Notes in whole but
not in part, on any Business Day occurring on or after the Series 2019-1
Permitted Prepayment Date. The Issuer shall give the Indenture Trustee at least
three (3) Business Days’ prior written notice of the Business Day on which the
Issuer intends to exercise such option to prepay (the “Prepayment Date”), and
the Indenture Trustee shall (at the direction and expense of the Issuer) give
the Series 2019-1 Noteholders written notice of the Prepayment Date within one
(1) Business Day of its receipt of such notice. The prepayment price for the
Series 2019-1 Notes (the “Series 2019-1 Prepayment Amount”) shall equal the
Series 2019-1 Invested Amount (determined after giving effect to any payments of
principal and interest on such Payment Date), plus accrued and unpaid interest
thereon; provided that the amount of interest payable on each Class of Series
2019-1 Notes on the Prepayment Date (other than a Prepayment Date that occurs on
a Payment Date), if any, will equal the sum of (A) the product of (i) 1/360 of
the applicable Note Rate, (ii) the number of days from and including the
immediately preceding Payment Date to and excluding the Prepayment Date and
(iii) the outstanding principal amount of the applicable Class of Notes on the
immediately preceding Payment Date and (B) the amount of


    





--------------------------------------------------------------------------------



Exhibit 10.18


any unpaid interest on the applicable Class of Notes from prior Payment Dates
plus, to the extent permitted by law, interest at the applicable Note Rate. Not
later than 11:00 A.M., New York City time, on such Prepayment Date, the Issuer
shall deposit, or cause to be deposited pursuant to Sections 2.4(d) and 2.4(e)
or otherwise, in the Series 2019-1 Note Distribution Account an amount
sufficient to pay the Series 2019-1 Prepayment Amount in immediately available
funds. The funds deposited into the Series 2019-1 Note Distribution Account will
be paid by the Indenture Trustee to the Series 2019-1 Noteholders on such
Prepayment Date. When the Outstanding Principal Balance of the Series 2019-1
Notes have been paid, this Series 2019-1 Indenture Supplement shall cease to be
of further effect.
ARTICLE V    

SERVICING FEE
Section 5.1     Servicing Fee.
If OnDeck is the Servicer, a portion of the Servicing Fee payable to the
Servicer pursuant to the Servicing Agreement shall be payable to the Servicer on
each Payment Date for the related Monthly Period in an amount (the “Series
2019-1 Servicing Fee”) equal to the product of (a) one-twelfth of 1.00% (the
“Series 2019-1 Servicing Fee Percentage”) times (b) the daily average of the
Series 2019-1 Serviced Portfolio Balance on each day during such Monthly Period;
provided, however, that, the Series 2019-1 Servicing Fee on the first Payment
Date following the Series 2019-1 Closing Date will equal the product of (i)
1/360 of the Series 2019-1 Servicing Fee Percentage, (ii) the number of days in
the period from and including the Series 2019-1 Closing Date to and including
December 17, 2019 and (iii) the daily average of the Series 2019-1 Serviced
Portfolio Balance on each day during the period described in clause (ii). The
Series 2019-1 Servicing Fee shall be payable to the Servicer on each Payment
Date pursuant to Section 2.5(b)(iii).
Section 5.2     Successor Servicing Fee.
If a Successor Servicer is the Servicer, a portion of the Successor Servicing
Fee payable to the Successor Servicer pursuant to the Successor Servicing
Agreement shall be payable to the Successor Servicer on each Payment Date for
the related Monthly Period in an amount (the “Series 2019-1 Successor Servicing
Fee”) equal to the greater of (i) $7,500 and (ii) the product of (a) one-twelfth
of 1.00% times (b) the daily average of the Series 2019-1 Serviced Portfolio
Balance on each day during such Monthly Period. The Series 2019-1 Successor
Servicing Fee shall be payable to the Successor Servicer on each Payment Date
pursuant to Section 2.5(b)(iii).
ARTICLE VI    

FORM OF SERIES 2019-1 NOTES
Section 6.1     Issuance of Series 2019-1 Notes.


    





--------------------------------------------------------------------------------



Exhibit 10.18


(a)     Initial Issuance. The Series 2019-1 Notes are being offered and sold by
the Issuer pursuant to a Purchase Agreement, dated November 8, 2019 (the
“Purchase Agreement”), by and among the Issuer, OnDeck and Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and SunTrust Robinson
Humphrey Inc. The Series 2019-1 Notes will be reoffered and resold initially
only to (1) qualified institutional buyers (as defined in Rule 144A) (“QIBs”) in
reliance on Rule 144A and (2) in the case of the Class A Notes, the Class B
Notes, the Class C Notes and the Class D Notes only, outside the United States,
to Persons other than U.S. Persons (as defined in Regulation S of the Securities
Act) in accordance with Rule 903 of Regulation S.
(b)     Additional Issuances. At any time during the Series 2019-1 Revolving
Period, the Issuer may, in its sole discretion, issue additional Series 2019-1
Notes of any existing class (the “Additional Series 2019-1 Notes”) from time to
time without the consent of the Series 2019-1 Noteholders. The Additional Series
2019-1 Notes shall be sold by the Issuer pursuant the Purchase Agreement (or
such other similar agreement with one or more Initial Purchasers). Each issuance
of Additional Series 2019-1 Notes of any Class shall be subject to the following
conditions: (i) such issuance does not cause the Series 2019-1 Maximum Principal
Amount to be exceeded, (ii) the Rating Agency Condition with respect to the
Series 2019-1 Notes is satisfied, (iii) the Issuer and the Loans to be acquired
by the Issuer in connection with such issuance satisfy all conditions set forth
in the Transaction Documents, (iv) at the time of such issuance, an Amortization
Event with respect to the Series 2019-1 Notes has not occurred and is not
continuing, and (v) an opinion of counsel with respect to tax matters is
delivered to the effect that (I) the Class A Notes, the Class B Notes, the Class
C Notes and the Class D Notes will be treated as debt for U.S. federal income
tax purposes and the Class E Notes should be treated as debt for U.S. federal
income tax purposes, (II) the Issuer will not be treated as an association or as
a publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes and (III) such issuance will not adversely affect the tax
characterization of any outstanding notes. At the time of each issuance of
Additional Series 2019-1 Notes, the Issuer shall deliver to the Indenture
Trustee an officer's certificate stating that the foregoing conditions and all
other conditions precedent to the authentication of the Additional Series 2019-1
Notes by the Indenture Trustee have been satisfied. The terms and conditions of
the Additional Series 2019-1 Notes of each Class shall be identical to those of
the initial Series 2019-1 Notes of that Class (except that the interest due on
the Additional Series 2019-1 Notes shall accrue from the issue date of such
Additional Series 2019-1 Notes). Interest on the Additional Series 2019-1 Notes
shall be payable commencing on the first Payment Date following the issue date
of such Additional Series 2019-1 Notes (if issued prior to the applicable Record
Date). The Additional Series 2019-1 Notes shall rank pari passu in all respects
with the initial Series 2019-1 Notes of that Class. Notwithstanding the
foregoing, no Additional Series 2019-1 Notes may be issued if, after issuance
and sale of such Additional Series 2019-1 Notes, either the EU Retention
Requirements or Regulation RR would not be satisfied with respect to the Series
2019-1 Notes.
Section 6.2     Restricted Global Notes.


    





--------------------------------------------------------------------------------



Exhibit 10.18


Each Class of the Series 2019-1 Notes offered and sold in their initial
distribution in reliance upon Rule 144A will be issued in the form of a Global
Note in fully registered form, without coupons, substantially in the form set
forth with respect to the Class A Notes in Exhibit A‑1, with respect to the
Class B Notes in Exhibit B-1, with respect to the Class C Notes in Exhibit C‑1,
with respect to the Class D Notes in Exhibit D‑1 and, with respect to the Class
E Notes in Exhibit E in each case registered in the name of Cede & Co., as
nominee of DTC, and deposited with the DTC Custodian (collectively, the
“Restricted Global Notes”). The initial principal amount of the Restricted
Global Notes may from time to time be increased or decreased by adjustments made
on the records of the DTC Custodian in connection with a corresponding decrease
or increase in the initial principal amount of the corresponding Class of
Temporary Global Notes or the Permanent Global Notes, as hereinafter provided.
Section 6.3     Temporary Global Notes and Permanent Global Notes.
Each of the Class A Notes, the Class B Notes, the Class C Notes and the Class D
Notes offered and sold on the Series 2019-1 Closing Date in reliance upon
Regulation S will be issued in the form of a Global Note in fully registered
form, without coupons, substantially in the form set forth with respect to the
Class A Notes in Exhibit A-2, with respect to the Class B Notes in Exhibit B-2,
with respect to the Class C Notes in Exhibit C-2 and with respect to the Class D
Notes in Exhibit D-2, in each case which shall be deposited on behalf of the
purchasers of the Series 2019-1 Notes represented thereby with the DTC
Custodian, and registered in the name of a nominee of DTC for the account of
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”) or
for Clearstream Banking, société anonyme (“Clearstream”), duly executed by the
Issuer and authenticated by the Indenture Trustee in the manner set forth in
Section 2.3 of the Base Indenture. Until such time as the Restricted Period
shall have terminated, such Class A Notes, Class B Notes, Class C Notes and
Class D Notes shall be referred to herein collectively as the “Temporary Global
Notes”. After such time as the Restricted Period shall have terminated with
respect to any Series 2019-1 Notes, such Class A Notes, Class B Notes, Class C
Notes or Class D Notes, as applicable, as to which the Indenture Trustee has
received from Euroclear or Clearstream, as the case may be, a certificate
substantially in the form of Exhibit F-4 to the effect that Euroclear or
Clearstream, as applicable, has received a certificate substantially in the form
of Exhibit F-5, shall be exchanged, in whole or in part, for interests in a
permanent global note in registered form without interest coupons, with respect
to the Class A Notes, substantially in the form set forth in Exhibit A-3, with
respect to the Class B Notes, substantially in the form set forth in Exhibit
B-3, with respect to the Class C Notes, substantially in the form set forth in
Exhibit C-3 and, with respect to the Class D Notes, substantially in the form
set forth in Exhibit D-3 as hereinafter provided (collectively, the “Permanent
Global Notes”). The principal amount of the Temporary Global Notes or the
Permanent Global Notes may from time to time be increased or decreased by
adjustments made on the records of the DTC Custodian in connection with a
corresponding decrease or increase of principal amount of the corresponding
Class of Restricted Global Notes, as hereinafter provided.


    





--------------------------------------------------------------------------------



Exhibit 10.18


Section 6.4     Definitive Notes.
No Series 2019-1 Note Owner will receive a Definitive Note representing such
Series 2019-1 Note Owner’s interest in the Series 2019-1 Notes other than in
accordance with Section 2.11 of the Base Indenture.
Section 6.5     Transfer Restrictions.
(a)     A Series 2019-1 Global Note may not be transferred, in whole or in part,
to any Person other than DTC or a nominee thereof, and no such transfer to any
such other Person may be registered; provided, however, that this Section 6.5(a)
shall not prohibit any transfer of a Series 2019-1 Note that is issued in
exchange for a Series 2019-1 Global Note but is not itself a Series 2019-1
Global Note and shall not prohibit any transfer of a beneficial interest in a
Series 2019-1 Global Note effected in accordance with the other provisions of
this Section 6.5.
(b)     The transfer by an owner of a beneficial interest in a Restricted Global
Note to a Person who wishes to take delivery thereof in the form of a beneficial
interest in the same Restricted Global Note shall be made upon the deemed
representation of the transferee that it is purchasing for its own account or an
account with respect to which it exercises sole investment discretion and that
it and any such account is a QIB, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Issuer as such transferee has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
(c)     If the owner of a beneficial interest in a Restricted Global Note wishes
at any time to exchange its interest in such Restricted Global Note for an
interest in a Temporary Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in a
Temporary Global Note, such exchange or transfer may be effected, subject to the
applicable rules and procedures of DTC, Euroclear and Clearstream (the
“Applicable Procedures”), only in accordance with the provisions of this Section
6.5(c). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (i) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Temporary
Global Note, in a principal amount equal to that of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, (ii) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the Clearing Agency Participant to be debited for, such beneficial interest and
(iii) a certificate in substantially the form set forth in Exhibit F-1 given by
the holder of such beneficial interest in such Restricted Global Note, the
Transfer Agent and Registrar, if it is not the Indenture Trustee, shall instruct
the DTC Custodian to reduce the principal amount of the Restricted Global Note,
and to increase the principal amount of the Temporary Global


    





--------------------------------------------------------------------------------



Exhibit 10.18


Note, by the principal amount of the beneficial interest in such Restricted
Global Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (which
shall be the Clearing Agency Participant for Euroclear or Clearstream or both,
as the case may be) a beneficial interest in the Temporary Global Note having a
principal amount equal to the amount by which the principal amount of the
Restricted Global Note was reduced upon such exchange or transfer.
(d)     If the owner of a beneficial interest in a Restricted Global Note wishes
at any time to exchange its interest in such Restricted Global Note for an
interest in the Permanent Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Permanent Global Note, such exchange or transfer may be effected, subject to the
Applicable Procedures, only in accordance with the provisions of this Section
6.5(d). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (A) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Permanent
Global Note in a principal amount equal to that of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, (ii) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the Clearing Agency Participant to be debited for, such beneficial interest and
(iii) a certificate in substantially the form of Exhibit F-2 given by the holder
of such beneficial interest in such Restricted Global Note, the Transfer Agent
and Registrar, if it is not the Indenture Trustee, shall instruct the DTC
Custodian to reduce the principal amount of such Restricted Global Note, and to
increase the principal amount of the Permanent Global Note, by the principal
amount of the beneficial interest in such Restricted Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (which shall be the Clearing Agency
Participant for Euroclear or Clearstream or both, as the case may be) a
beneficial interest in the Permanent Global Note having a principal amount equal
to the amount by which the principal amount of the Restricted Global Note was
reduced upon such exchange or transfer.
(e)     If the owner of a beneficial interest in a Temporary Global Note or a
Permanent Global Note wishes at any time to exchange its interest in such
Temporary Global Note or such Permanent Global Note for an interest in the
Restricted Global Note, or to transfer such interest to a Person who wishes to
take delivery thereof in the form of a beneficial interest in the Restricted
Global Note, such exchange or transfer may be effected, subject to the
Applicable Procedures, only in accordance with the provisions of this Section
6.5(e). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (i) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Restricted
Global Note in a principal amount equal to that of the beneficial interest in
such Temporary Global Note or such Permanent Global Note, as the case may be, to
be so exchanged or


    





--------------------------------------------------------------------------------



Exhibit 10.18


transferred, (ii) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Clearing Agency
Participant (and the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the Clearing Agency Participant to be debited
for, such beneficial interest and (iii) with respect to a transfer of a
beneficial interest in such Temporary Global Note (but not such Permanent Global
Note), a certificate in substantially the form set forth in Exhibit F-3 given by
the holder of such beneficial interest in such Temporary Global Note, the
Transfer Agent and Registrar, if it is not the Indenture Trustee, shall instruct
the DTC Custodian to reduce the principal amount of such Temporary Global Note
or such Permanent Global Note, as the case may be, and to increase the principal
amount of the Restricted Global Note, by the principal amount of the beneficial
interest in such Temporary Global Note or such Permanent Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (which shall be the Clearing Agency
Participant for DTC) a beneficial interest in the Restricted Global Note having
a principal amount equal to the amount by which the principal amount of such
Temporary Global Note or such Permanent Global Note, as the case may be, was
reduced upon such exchange or transfer.
(f)     In the event that a Series 2019-1 Global Note or any portion thereof is
exchanged for Series 2019-1 Notes other than Series 2019-1 Global Notes, such
other Series 2019-1 Notes may in turn be exchanged (upon transfer or otherwise)
for Series 2019-1 Notes that are not Series 2019-1 Global Notes or for a
beneficial interest in a Series 2019-1 Global Note (if any is then outstanding)
only in accordance with such procedures, which shall be substantially consistent
with the provisions of Sections 6.5(a) through Section 6.5(e) and Section 6.5(g)
(including the certification requirement intended to ensure that transfers and
exchanges of beneficial interests in a Series 2019-1 Global Note comply with
Rule 144A or Regulation S under the Securities Act, as the case may be) and any
Applicable Procedures, as may be adopted from time to time by the Issuer and the
Transfer Agent and Registrar.
(g)     Until the termination of the Restricted Period, interests in the
Temporary Global Notes may be held only through Clearing Agency Participants
acting for and on behalf of Euroclear and Clearstream; provided that this
Section 6.5(g) shall not prohibit any transfer in accordance with Section
6.5(e). After the expiration of the Restricted Period, interests in the
Permanent Global Notes may be transferred without requiring any certifications.
(h)     Each transferee of a Class E Note and any beneficial interest therein
shall deliver a letter of representation substantially in the form of Exhibit G
to the Indenture Trustee and the Servicer.
(i)     The Series 2019-1 Notes shall bear the following legends to the extent
indicated:
(i)     The Restricted Global Notes shall bear the following legend:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER OF THIS
NOTE BY ITS ACCEPTANCE HEREOF AGREES TO


    





--------------------------------------------------------------------------------



Exhibit 10.18


OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE ISSUER, (B) PURSUANT
TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”)
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A[, (D) PURSUANT TO
OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT] OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSE (E), TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO IT.
[BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) YOU ARE NOT ACQUIRING OR HOLDING AN
INTEREST IN THIS NOTE FOR OR ON BEHALF OF, OR WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” (AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”)) THAT IS SUBJECT TO SECTION 4975 OF THE
CODE, (C) AN ENTITY THAT IS DEEMED TO HOLD THE “ASSETS” OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN (WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA), OR (D) A GOVERNMENTAL, NON-U.S., OR CHURCH
PLAN WHICH IS SUBJECT TO OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR
PROHIBITED TRANSACTION PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE
CODE (“SIMILAR LAW”) (EACH OF (A)-(D) REFERRED TO AS A “PLAN”), OR (II) THE
PLAN’S ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A VIOLATION OF ANY APPLICABLE SIMILAR LAW.]
(ii)     The Temporary Global Notes shall bear the following legend:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF
ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE
NOTES (THE


    





--------------------------------------------------------------------------------



Exhibit 10.18


“RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED
STATES AND OUTSIDE OF THE UNITED STATES (THE “OFFERING”), THE SALE, PLEDGE OR
TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE
HOLDER HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE
BENEFIT OF THE ISSUER THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE UNITED STATES
GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN ACCORDANCE WITH
RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER..
[BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) YOU ARE NOT ACQUIRING OR HOLDING AN
INTEREST IN THIS NOTE FOR OR ON BEHALF OF, OR WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” (AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”)) THAT IS SUBJECT TO SECTION 4975 OF THE
CODE, (C) AN ENTITY THAT IS DEEMED TO HOLD THE “ASSETS” OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN (WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA), OR (D) A GOVERNMENTAL, NON-U.S., OR CHURCH
PLAN WHICH IS SUBJECT TO OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR
PROHIBITED TRANSACTION PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE
CODE (“SIMILAR LAW”) (EACH OF (A)-(D) REFERRED TO AS A “PLAN”), OR (II) THE
PLAN’S ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A VIOLATION OF ANY APPLICABLE SIMILAR LAW.]
(iii)    All Series 2019-1 Global Notes shall bear the following legend:


“THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN
PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART
MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A


    





--------------------------------------------------------------------------------



Exhibit 10.18


NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.”


(iv)    All Class E Notes shall bear the following legend:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO ONDECK ASSET SECURITIZATION TRUST II LLC
(“ODAST”) OR (B) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”)
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.


UNLESS YOU (I) ARE ACQUIRING THIS NOTE FROM ONDECK ASSET SECURITIZATION TRUST II
LLC OR THE INTIAL PURCHASER ON THE CLOSING DATE (II) ARE (A) AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA,
(B) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE, (C)
AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF SUCH
EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING
OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSETS REGULATION”)) (THE PLANS AND ENTITIES DESCRIBED
IN SUBSECTIONS (A) THROUGH (C), “BENEFIT PLANS”) OR (D) A PERSON THAT HAS
DISCRETIONARY AUTHORITY OR CONTROL WITH RESPECT TO THE ASSETS OF ONDECK ASSET
SECURITIZATION TRUST II LLC OR THAT PROVIDES INVESTMENT ADVICE FOR A FEE (DIRECT
OR INDIRECT) WITH RESPECT TO SUCH ASSETS (OR ANY “AFFILIATE” OF SUCH PERSON (AS
DEFINED IN THE PLAN ASSETS REGULATION) (SUCH PERSON, A “CONTROLLING PERSON”)


    





--------------------------------------------------------------------------------



Exhibit 10.18


AND (III) HAVE DELIVERED A LETTER OF REPRESENTATION IN THE FORM OF EXHIBIT A TO
THE OFFERING MEMORANDUM TO THE INDENTURE TRUSTEE AND THE SERVICER, BY YOUR
ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT (I) YOU ARE NOT A BENEFIT PLAN OR CONTROLLING PERSON,
(II) YOU WILL NOT TRANSFER THIS NOTE OR ANY INTEREST HEREIN TO A BENEFIT PLAN OR
CONTROLLING PERSON AND (III) YOUR ACQUISITION AND HOLDING OF THIS NOTE OR ANY
INTEREST HEREIN WILL NOT CONSTITUTE OR RESULT IN A VIOLATION OF ANY NON-U.S.,
FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR
SECTION 4975 OF THE CODE.


BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT TO THE ISSUER, THE SERVICER, ANY PRIOR PURCHASERS AND THE
INDENTURE TRUSTEE THAT (I) (A)(1) FOR SO LONG AS YOU HOLD THIS NOTE (OR A
BENEFICIAL INTEREST THEREIN), YOU ARE NOT, AND WILL NOT ACQUIRE THIS NOTE OR
INTEREST THEREIN ON BEHALF OF, OR WITH THE ASSETS OF, ANY PERSON THAT IS
CLASSIFIED FOR U.S. FEDERAL INCOME TAX PURPOSES AS A PARTNERSHIP, SUBCHAPTER S
CORPORATION OR GRANTOR TRUST, OR (2)(I) NONE OF THE DIRECT OR INDIRECT
BENEFICIAL OWNERS OF ANY INTEREST IN YOU HAVE OR EVER WILL HAVE MORE THAN 50%OF
THE VALUE OF ITS INTEREST IN YOU ATTRIBUTABLE TO THE AGGREGATE INTEREST IN YOU
IN THE COMBINED VALUE OF THE NOTES AND ANY OTHER INTERESTS OF THE ISSUING ENTITY
HELD BY YOU, AND (II) IT IS NOT AND WILL NOT BE A PRINCIPAL PURPOSE OF THE
ARRANGEMENT INVOLVING YOUR INVESTMENT IN THE NOTES AND ANY EQUITY INTERESTS OF
THE ISSUING ENTITY TO PERMIT ANY PARTNERSHIP TO SATISFY THE 100 PARTNER
LIMITATION OF TREASURY REGULATION SECTION 1.7704-1(H)(1)(II), OR (B) YOU HAVE
OBTAINED A WRITTEN OPINION OF NATIONALLY RECOGNIZED U.S. TAX COUNSEL THAT SUCH
TRANSFER WILL NOT CAUSE THE ISSUING ENTITY TO BE TREATED AS A PUBLICLY TRADED
PARTNERSHIP TAXABLE AS A CORPORATION;(II) YOU WILL NOT SELL, TRANSFER, ASSIGN,
PARTICIPATE, PLEDGE OR OTHERWISE DISPOSE OF OR CAUSE TO BE MARKETED ANY NOTE OR
ANY EQUITY INTEREST IN THE ISSUING ENTITY, (A) ON OR THROUGH AN “ESTABLISHED
SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(B)(1) OF THE CODE AND
TREASURY REGULATION SECTION 1.7704-1(B), INCLUDING WITHOUT LIMITATION, AN
INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM BUY OR SELL
QUOTATIONS OR (B) IF SUCH ACQUISITION WOULD CAUSE THE COMBINED NUMBER OF HOLDERS
OF NOTES AND ANY EQUITY INTERESTS IN THE ISSUING ENTITY TO BE HELD BY MORE THAN
90 PERSONS; AND (III) YOU ARE, AND WILL NOT ACQUIRE THIS NOTE OR INTEREST
THEREIN ON BEHALF OF A PERSON WHO IS NOT, A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE.”




    





--------------------------------------------------------------------------------



Exhibit 10.18


The required legends set forth above shall not be removed from the applicable
Series 2019-1 Notes except as provided herein. The legend required for a
Restricted Note may be removed from such Restricted Note if there is delivered
to the Issuer and the Transfer Agent and Registrar such satisfactory evidence,
which may include an Opinion of Counsel as may be reasonably required by the
Issuer, the Transfer Agent or the Registrar that neither such legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
of such Series 2019-1 Note will not violate the registration requirements of the
Securities Act. Upon provision of such satisfactory evidence, the Indenture
Trustee upon receipt of an Issuer Order shall authenticate and deliver in
exchange for such Restricted Note a Series 2019-1 Note having an equal aggregate
principal amount that does not bear such legend.
ARTICLE VII    

INFORMATION
The Issuer hereby agrees to provide to the Indenture Trustee, by 2:00 P.M., New
York City time, on each Monthly Reporting Date, a Monthly Settlement Statement,
substantially in the form of Exhibit H, setting forth as of the immediately
preceding Determination Date and for the related Monthly Period the information
set forth therein, and, on and after the immediately succeeding Payment Date,
and such obligation shall be deemed satisfied upon delivery of each such Monthly
Settlement Statement to the Indenture Trustee by the Servicer, and the Indenture
Trustee shall provide to the Series 2019-1 Note Owners copies of such Monthly
Settlement Statement. The Indenture Trustee shall make each Monthly Settlement
Statement available each month (as described above) to the Series 2019-1 Note
Owners via the Indenture Trustee’s internet website. The Indenture Trustee’s
internet website shall initially be located at
https://tss.sfs.db.com/investpublic, which may be accessed by the Note Owners
with the use of an assigned password.
ARTICLE VIII    

MISCELLANEOUS
Section 8.1     Ratification of Indenture.
As supplemented by this Indenture Supplement, the Indenture is in all respects
ratified and confirmed and the Indenture as so supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same instrument.
Section 8.2     Governing Law.
THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
Section 8.3     Further Assurances.


    





--------------------------------------------------------------------------------



Exhibit 10.18


The Issuer agrees, at the Issuer’s expense, from time to time, to do and perform
any and all acts and to execute any and all further instruments required or
reasonably requested by the Indenture Trustee or the Majority in Interest to
more fully effect the purposes of this Indenture Supplement and the sale of the
Series 2019-1 Notes hereunder. The Issuer hereby authorizes the Indenture
Trustee (without obligation) to file any financing statements or similar
documents or notices or continuation statements in order to perfect the
Indenture Trustee’s security interest in the Series 2019-1 Collateral under the
provisions of the UCC or similar legislation of any applicable jurisdiction.
Section 8.4     Exhibits.
The following exhibits attached hereto supplement the exhibits included in the
Base Indenture:
Exhibit A-1:
Form of Restricted Global Class A Note
Exhibit A-2:
Form of Temporary Global Class A Note
Exhibit A-3:
Form of Permanent Global Class A Note
Exhibit B-1:
Form of Restricted Global Class B Note
Exhibit B-2:
Form of Temporary Global Class B Note
Exhibit B-3:
Form of Permanent Global Class B Note
Exhibit C-1:
Form of Restricted Global Class C Note
Exhibit C-2:
Form of Temporary Global Class C Note
Exhibit C-3:
Form of Permanent Global Class C Note
Exhibit D-1:
Form of Restricted Global Class D Note
Exhibit D-2:
Form of Temporary Global Class D Note
Exhibit D-3:
Form of Permanent Global Class D Note
Exhibit E:
Form of Restricted Global Class E Note
Exhibit F-1:
Form of Transfer Certificate
Exhibit F-2:
Form of Transfer Certificate
Exhibit F 3:
Form of Transfer Certificate
Exhibit F-4:
Form of Clearing System Certificate
Exhibit F-5:
Form of Certificate of Beneficial Ownership
Exhibit G:
Form of Letter of Representations For Class E Noteholders
Exhibit H:
Form of Monthly Settlement Statement
Exhibit I:
Form of Withdrawal Request
Exhibit J:
Industry Codes
Exhibit K-1:
Form of Amendment No. 1 to the Custodial Agreement
Exhibit K-2:
Form of Amendment No. 2 to the Base Indenture
Exhibit K-3:
Form of Amendment No. 2 to the Loan Purchase Agreement



Section 8.5     No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor


    





--------------------------------------------------------------------------------



Exhibit 10.18


shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.
Section 8.6     Amendments.
Except as provided in Section 12.1 of the Base Indenture, and subject to Section
12.6 of the Base Indenture, the provisions of this Indenture Supplement may from
time to time be amended, modified or waived, if (i) such amendment, modification
or waiver is in writing and is consented to in writing by the Issuer, the
Indenture Trustee and the Majority in Interest and (ii) the Rating Agency
Condition is satisfied with respect to such amendment, modification, or waiver.
Section 8.7     Consent to Amendments.
Each Series 2019-1 Noteholder, upon acquisition of a Series 2019-1 Note, will be
deemed to agree and consent to the execution and delivery of (i) Amendment No. 1
to the Custodial Agreement, (ii) Amendment No. 2 to the Base Indenture and (iii)
Amendment No. 2 to the Loan Purchase Agreement, in each case, together with any
changes to such forms that do not adversely affect the Series 2019-1 Noteholders
in any material respect as evidenced by an Officer’s Certificate of the Issuer.


Section 8.8     Severability.
If any provision hereof is void or unenforceable in any jurisdiction, such
voidness or unenforceability shall not affect the validity or enforceability of
(i) such provision in any other jurisdiction or (ii) any other provision hereof
in such or any other jurisdiction.
Section 8.9     Counterparts.
This Indenture Supplement may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Indenture Supplement by
facsimile transmission or electronic transmission (in pdf format) shall be as
effective as delivery of a manually executed counterpart of this Indenture
Supplement.
Section 8.10     No Bankruptcy Petition.
(a) By acquiring a Series 2019-1 Note or an interest therein, each Series 2019-1
Noteholder and each Series 2019-1 Note Owner hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.


    





--------------------------------------------------------------------------------



Exhibit 10.18


(b) This covenant shall survive the termination of this Indenture Supplement and
the Base Indenture and the payment of all amounts payable hereunder and
thereunder.
Section 8.11     Notice to Rating Agency.
The Indenture Trustee shall provide to the Rating Agency a copy of each notice
delivered to, or required to be provided by, the Indenture Trustee pursuant to
this Indenture Supplement or any other Transaction Document.
Notice to DBRS shall be sent to:
DBRS Inc.
Attention Surveillance
E-mail: ABS_Surveillance@dbrs.com
140 Broadway
New York, NY 10005
Section 8.12     Annual Opinion of Counsel.
On or before March 31 of each calendar year, commencing with March 31, 2020, the
Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Indenture
Supplement or any Supplement hereto and any other requisite documents and with
respect to the authorization and filing of any financing statements and
continuation statements as are necessary to maintain the perfection of the Lien
and security interest created by this Indenture Supplement and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain the perfection of such Lien and security
interest. Such Opinion of Counsel shall also describe the recording, filing,
re-recording and refiling of this Indenture Supplement, any Supplement hereto,
and any other requisite documents and the execution and filing of any financing
statements and continuation statements that will, in the opinion of such
counsel, be required to maintain the perfection of the Lien and security
interest of this Indenture Supplement and any until March 31 in the following
calendar year. For the avoidance of doubt, any Opinion of Counsel furnished in
connection with this Section 8.11 may be combined with other Opinions of Counsel
furnished to the Indenture Trustee pursuant to the other Transaction Documents.
Section 8.13     Tax Treatment.
The Series 2019-1 Notes are being issued with the intention that they qualify
under applicable tax law as indebtedness and any entity acquiring any direct or
indirect interest in any Series 2019-1 Note (other than any entity who is
treated as the same taxpayer as the Issuer) by acceptance of its Series 2019-1
Notes (or, in the case of a Note Owner, by virtue of such Note Owner’s
acquisition of a beneficial interest therein) agrees to treat the Series 2019-1
Notes (or its beneficial interest therein) for purposes of federal, state and
local income or franchise taxes and any other tax imposed on or measured by
income as indebtedness.


    





--------------------------------------------------------------------------------



Exhibit 10.18


Section 8.14     Confidentiality.
Each Series 2019-1 Note Owner, by its acceptance and holding of a beneficial
interest in a Series 2019-1 Note, hereby agrees to maintain the confidentiality
of all Confidential Information in accordance with procedures adopted by such
Series 2019-1 Note Owner in good faith to protect Confidential Information of
third parties delivered to such Person; provided that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information; (ii)
such Person’s financial advisors and other professional advisors who agree to
hold confidential the Confidential Information; (iii) any other Series 2019-1
Note Owner; (iv) any Person of the type that would be, to such Person’s
knowledge, permitted to acquire an interest in the Series 2019-1 Notes in
accordance with the requirements of this Indenture Supplement pursuant to which
such Person sells or offers to sell any such interest in the Series 2019-1 Notes
or any part thereof and that agrees to hold confidential the Confidential
Information in accordance with this Indenture Supplement; (v) any federal or
state or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vi) the National Association of Insurance
Commissioners or any similar organization, or any nationally-recognized rating
agency that requires access to information about the investment portfolio or
such Person; (vii) any reinsurers or liquidity or credit providers that agree to
hold confidential the Confidential Information; (viii) any other Person with the
consent of the Issuer or (ix) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
law, rule, regulation, statute or order applicable to such Series 2019-1
Noteholder, (B) in response to any subpoena or other legal process upon prior
notice delivered to the Issuer (unless prohibited by applicable law or other
requirement having the force of law), (C) in connection with any litigation to
which such Person is a party upon prior notice delivered to the Issuer (unless
prohibited by applicable law or other requirement having the force of law) or
(D) if an Amortization Event with respect to the Series 2019-1 Notes or Event of
Default has occurred and is continuing, to the extent such Person may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies offered under the
Series 2019-1 Notes, the Indenture or any other document relating to the Series
2019-1 Notes. Each Series 2019-1 Note Owner, by its acceptance of a beneficial
interest in the Series 2019-1 Notes, hereby agrees, except as set forth in
clauses (v), (vi) and (ix) above, that it will use the Confidential Information
for the sole purpose of making an investment in the Series 2019-1 Notes or
administering its investment in the Series 2019-1 Notes. In the event of any
required disclosure of the Confidential Information by such Series 2019-1
Noteholder, such Series 2019-1 Noteholder shall agree to use reasonably efforts
to protect the confidentiality of the Confidential Information.
 






    





--------------------------------------------------------------------------------




Exhibit 10.18


IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture Supplement to be duly executed by their respective officers hereunto
duly authorized as of the day and year first above written.


ONDECK ASSET SECURITIZATION TRUST II LLC, as Issuer
By: /s/ Kenneth A. Brause        
Name: Kenneth A. Brause
Title: Chief Financial Officer




DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee
By: /s/ Susan E. Ashman        
Name: Susan E. Ashman
Title: Associate






By: /s/ Timothy Johnson            
Name: Timothy Johnson
Title: Associate





















[SIGNATURE PAGE TO INDENTURE SUPPLEMENT (SERIES 2019-1)]
    